Exhibit 10.2

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of February 14, 2013,

among

FREEPORT-MCMORAN COPPER & GOLD INC.,

PT FREEPORT INDONESIA,

The Other Borrower Party Hereto,

The Lenders Party Hereto,

The Issuing Banks Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and the Swingline Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

BNP PARIBAS,

CITIBANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners,

 

AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,

BANK OF MONTREAL, CHICAGO BRANCH,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

COMPASS BANK,

ROYAL BANK OF CANADA,

THE TORONTO-DOMINION BANK,

SOVEREIGN BANK, N.A.,

STANDARD CHARTERED BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     38   

SECTION 1.03.

  

Terms Generally

     38   

SECTION 1.04.

  

Accounting Terms; GAAP

     38    ARTICLE II    The Credits   

SECTION 2.01.

  

Commitments

     39   

SECTION 2.02.

  

Loans and Borrowings

     39   

SECTION 2.03.

  

Requests for Borrowings

     40   

SECTION 2.04.

  

Funding of Borrowings

     41   

SECTION 2.05.

  

Swingline Loans

     41   

SECTION 2.06.

  

Letters of Credit

     43   

SECTION 2.07.

  

Interest Elections

     49   

SECTION 2.08.

  

Termination and Reduction of Commitments

     50   

SECTION 2.09.

  

Repayment of Loans; Evidence of Debt

     51   

SECTION 2.10.

  

Prepayment of Loans

     52   

SECTION 2.11.

  

Fees

     53   

SECTION 2.12.

  

Interest

     54   

SECTION 2.13.

  

Alternate Rate of Interest

     54   

SECTION 2.14.

  

Increased Costs

     55   

SECTION 2.15.

  

Break Funding Payments

     56   

SECTION 2.16.

  

Taxes

     57   

SECTION 2.17.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     62   

SECTION 2.18.

  

Mitigation Obligations; Replacement of Lenders

     64   

SECTION 2.19.

  

Defaulting Lenders

     65   

SECTION 2.20.

  

Incremental Revolving Commitments

     67    ARTICLE III    Representations and Warranties   

SECTION 3.01.

  

Organization; Powers

     69   

SECTION 3.02.

  

Authorization; Enforceability

     70   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     70   

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

     70   

SECTION 3.05.

  

Properties

     71   

SECTION 3.06.

  

Litigation and Environmental Matters

     71   

SECTION 3.07.

  

Compliance with Laws and Agreements

     71   

SECTION 3.08.

  

Investment Company Status

     71   

SECTION 3.09.

  

Taxes

     71   

SECTION 3.10.

  

ERISA

     72   



--------------------------------------------------------------------------------

SECTION 3.11.

  

Disclosure

     72   

SECTION 3.12.

  

Insurance

     72   

SECTION 3.13.

  

Labor Matters

     72   

SECTION 3.14.

  

Federal Reserve Regulations

     73   

SECTION 3.15.

  

Pari Passu Status

     73   

SECTION 3.16.

  

Status of PTFI for Tax Purposes

     73   

SECTION 3.17.

  

OFAC

     73   

SECTION 3.18.

  

FCPA

     73   

SECTION 3.19.

  

Solvency

     73    ARTICLE IV    Conditions   

SECTION 4.01.

  

Effective Date

     74   

SECTION 4.02.

  

Closing Date

     74   

SECTION 4.03.

  

Each Credit Event

     77    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  

Financial Statements and Other Information

     77   

SECTION 5.02.

  

Notices of Material Events

     79   

SECTION 5.03.

  

Existence; Conduct of Business

     80   

SECTION 5.04.

  

Payment of Obligations

     80   

SECTION 5.05.

  

Insurance

     80   

SECTION 5.06.

  

Books and Records; Inspection and Audit Rights

     80   

SECTION 5.07.

  

Compliance with Laws; Environmental Reports

     81   

SECTION 5.08.

  

Use of Proceeds and Letters of Credit

     82   

SECTION 5.09.

  

Source of Interest

     82   

SECTION 5.10.

  

Indonesian Translation

     83   

SECTION 5.11.

  

Guarantee Requirement

     83    ARTICLE VI    Negative Covenants   

SECTION 6.01.

  

Subsidiary Indebtedness

     83   

SECTION 6.02.

  

Liens

     85   

SECTION 6.03.

  

Fundamental Changes

     88   

SECTION 6.04.

  

Sale and Leaseback Transactions

     88   

SECTION 6.05.

  

Fiscal Year

     89   

SECTION 6.06.

  

Total Leverage Ratio

     89   

SECTION 6.07.

  

Interest Expense Coverage Ratio

     89   

 

2



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    ARTICLE VIII    The Agents    ARTICLE IX   
Miscellaneous   

SECTION 9.01.

  

Notices

     95   

SECTION 9.02.

  

Waivers; Amendments

     96   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     98   

SECTION 9.04.

  

Successors and Assigns

     100   

SECTION 9.05.

  

Survival

     104   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     104   

SECTION 9.07.

  

Severability

     104   

SECTION 9.08.

  

Right of Setoff

     104   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process; Sovereign Immunity

     105   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     105   

SECTION 9.11.

  

Headings

     106   

SECTION 9.12.

  

Confidentiality

     106   

SECTION 9.13.

  

Judgment Currency

     106   

SECTION 9.14.

  

Patriot Act

     107   

SECTION 9.15.

  

No Fiduciary Relationship

     107   

SECTION 9.16.

  

Release of Guarantees; Rejurisdictioning of PTFI

     108   

SECTION 9.17.

  

Non-Public Information

     108    ARTICLE X    Co-Borrower Obligations   

SECTION 10.01.

  

Joint and Several Liability

     108   

SECTION 10.02.

  

Obligations Unconditional

     109    ARTICLE XI   

Subsidiary Guarantors

     112   

SECTION 11.01.

  

Designation of Subsidiary Guarantors

     112   

SECTION 11.02.

  

Optional Guarantor Terminations

     112   

 

3



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01A   Disclosed Matters Schedule 1.01B   Existing Letters of Credit
Schedule 2.01   Commitments Schedule 3.03   Governmental Approvals
Schedule 3.04(b)   Certain Developments Schedule 3.12   Insurance Schedule 6.01
  Existing Indebtedness Schedule 6.02   Existing Liens

EXHIBITS:

 

Exhibit A

  Form of Assignment and Assumption

Exhibit B

  Form of Guarantee Agreement

Exhibit C

  Form of Issuing Bank Agreement

Exhibit D-1

  Form of opinion of Davis Polk & Wardwell LLP

Exhibit D-2

 

Form of opinion of Jones, Walker, Waechter, Poitevant, Carrère & Denègre,
L.L.P., U.S. counsel for the Borrowers and the Subsidiaries

Exhibit D-3

  Form of opinion of Indonesian counsel for the Borrowers

Exhibit E

  Form of U.S. Tax Certificate

Exhibit F

  Form of Co-Borrower Joinder

 

4



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of February 14, 2013 (this “Agreement”),
among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware corporation, PT FREEPORT
INDONESIA, a limited liability company organized under the laws of the Republic
of Indonesia and domesticated under the laws of Delaware as a corporation, the
other Borrower, if any, party hereto, the Lenders party hereto, the Issuing
Banks party hereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative
Agent, and BANK OF AMERICA, N.A., as Syndication Agent.

The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
that (a) the Lenders extend credit in the form of Revolving Loans, (b) the
Swingline Lender extend credit in the form of Swingline Loans and (c) the
Issuing Banks issue Letters of Credit, in each case at any time and from time to
time during the Revolving Availability Period such that (i) the aggregate
Revolving Exposures of FCX, PTFI and PXP, collectively, will not exceed
$3,000,000,000 at any time and (ii) the aggregate Revolving Exposures in respect
of Loans made to, and Letters of Credit requested by, PTFI will not exceed
$500,000,000 at any time. Letters of Credit and the proceeds of the Revolving
Loans and Swingline Loans will be used for working capital and other general
corporate purposes, including acquisitions, of the Borrowers and their
Subsidiaries.

The Lenders are willing to extend such credit to the Borrowers, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrowers
and their Subsidiaries, on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
interest rates for dollar deposits in the London interbank market (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that if any Defaulting
Lender exists at such time, the Applicable Percentages shall be calculated
disregarding such Defaulting Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most-recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposures that occur after such termination or expiration and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread”, “Commitment Fee”,
“Financial LC Participation Fee” or “Performance LC Participation Fee”, as the
case may be, based upon the Credit Ratings by Moody’s and S&P applicable on such
day:

 

2



--------------------------------------------------------------------------------

Level

  

Rating

(S&P, Moody’s)

   Eurodollar
Spread
(bps  per annum)      ABR Spread
(bps per  annum)      Commitment Fee
(bps per annum)      Financial LC
Participation Fee
(bps per annum)      Performance LC
Participation  Fee
(bps per annum)   1   

BBB+ / Baa1 or higher

     125.0         25.0         15.0         125.0         62.5    2   

BBB / Baa2

     150.0         50.0         20.0         150.0         75.0    3   

BBB- / Baa3

     175.0         75.0         25.0         175.0         87.5    4   

BB+ / Ba1

     200.0         100.0         35.0         200.0         100.0    5   

BB/Ba2 or lower

     225.0         125.0         45.0         225.0         112.5   

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher of the two Credit Ratings unless one of the two Credit
Ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two Credit Ratings; and (c) if the Credit Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, FCX and the
Lenders shall negotiate in good faith to amend the definition of “Applicable
Rate” to reflect such changed rating system or the unavailability of ratings
from such rating agency and, pending the effectiveness of any such amendment,
the Applicable Rate shall be determined by reference to the Credit Rating most
recently in effect prior to such change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.

“Attributable Debt” means, on any date, in respect of any lease of FCX or any
Subsidiary entered into as part of a Project Financing or a sale and leaseback
transaction subject to Section 6.04, (a) if such lease is a Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP and (b) if such
lease is not a Capital Lease

 

3



--------------------------------------------------------------------------------

Obligation, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Attributable Debt Payments” means, for FCX and the Subsidiaries for any period,
all payments made during such period in respect of Attributable Debt.

“Available Domestic Cash” means, as of any date, the aggregate amount of cash
and Permitted Investments held on such date by FCX or any Subsidiary that is
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia or any Subsidiary Guarantor, other
than cash and Permitted Investments (a) held in accounts outside the United
States of America or (b) subject to any Lien securing Indebtedness or other
obligations.

“Available Foreign Cash” means, as of any date, the aggregate amount of cash and
Permitted Investments held in accounts outside the United States on such date by
any Subsidiaries that are incorporated or organized under the laws of foreign
jurisdictions (i.e., jurisdictions other than the United States of America, any
State thereof or the District of Columbia), other than cash and Permitted
Investments subject to any Lien securing Indebtedness or other obligations.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of FCX, PTFI and, from and after the Closing Date, PXP
(collectively, the “Borrowers”).

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in FCX; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of FCX by Persons who were not (i) members of the board
of directors of FCX on the Effective Date or (ii) appointed as, or nominated for
election as, directors by a majority of directors referred to in clause
(i) above or approved pursuant to this clause (ii); or (c) the occurrence of any
“Change of Control” or “Change in Control” as defined in any indenture or other
governing agreement relating to any Material Indebtedness of FCX.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Total Debt” means the sum, as of the Closing Date and after giving
effect to the Transactions to occur on the Closing Date and the incurrence and
repayment of any Indebtedness of FCX and its Subsidiaries (including PXP and its

 

5



--------------------------------------------------------------------------------

subsidiaries and, if acquired on or prior to the Closing Date, MMR and its
subsidiaries) on such date, of (a) the aggregate principal amount of Funded Debt
of FCX and the Subsidiaries outstanding as of such date, in the amount that
would be reflected as a liability on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP, provided, however, that for the
avoidance of doubt, Funded Debt shall exclude fair value adjustments under the
acquisition method to book balances of Indebtedness, plus (b) without
duplication of amounts included in clause (a), the aggregate amount of
Attributable Debt of FCX and the Subsidiaries outstanding as of such date, minus
(c) the sum of (i) the aggregate amount of Available Domestic Cash on such date
plus (ii) 50% of the aggregate amount of Available Foreign Cash on such date.

“Co-Borrower Resignation” has the meaning assigned to such term in
Section 10.02(g).

“Co-Borrower Resignation Date” has the meaning assigned to such term in
Section 10.02(g).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment” means a Revolving Commitment or Swingline Commitment or any
combination thereof (as the context requires).

“Confidential Information Materials” means the confidential information
materials dated December 2012 relating to the Borrowers and the Transactions.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations, but excluding, to the
extent included as interest expense under GAAP, (A) accretion of the fair values
of environmental remediation obligations that were previously determined on a
discounted basis under the “acquisition method” of accounting and (B) accrual of
amounts which have been reserved to fund future or contingent tax liabilities)
of FCX and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable during such period in respect of Indebtedness of FCX or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of
(i) noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) noncash
amounts attributable to amortization of fair value adjustments of Indebtedness
recorded under the “acquisition method” of accounting and (iii) noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period; provided that for the purposes of calculating Consolidated
Cash Interest Expense for any Reference Period, if during such Reference

 

6



--------------------------------------------------------------------------------

Period (or, in the case of pro forma calculations, during the period from the
last day of such Reference Period to and including the date as of which such
calculation is made) FCX or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated Cash Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition (and any incurrence or
repayment of Indebtedness in connection therewith) occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available and the interest rate
with respect to any Indebtedness that bears a floating rate of interest and that
is being given pro forma effect being calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Hedging Agreement applicable to such Indebtedness if such
Hedging Agreement has a remaining term of at least twelve months)).

“Consolidated EBITDAX” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense and
Attributable Debt Payments for such period, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation, depletion and
amortization for such period, (iv) oil and gas exploration costs for such
period, (v) any extraordinary charges or significant nonrecurring non-cash
charges or non-cash charges resulting from requirements to mark-to-market
derivative obligations (including commodity-linked securities) for such period
(provided that any cash payment made with respect to any such non-cash charge
shall be subtracted in computing Consolidated EBITDAX for the period in which
such cash payment is made), (vi) any impairment charges or asset write offs or
amortization related to intangible assets and long-lived assets pursuant to GAAP
(including pursuant to FASB ASC Topics 350, 360 or 805 and Rule 4-10(c)(3) of
Regulation S-X under the Securities Act), (vii) restructuring charges and
reserves, (viii) fees and expenses in respect of consummated or proposed
acquisitions, dispositions or financings, (ix) any acquisition accounting
adjustments and any step-ups with respect to re-valuing assets and liabilities
in connection with any acquisition or investment consummated after the Effective
Date (including any increase in amortization, depletion or depreciation,
increase in cost of goods sold attributable to metal inventories or any one-time
non-cash charges), (x) other non-cash charges, including non-cash charges
attributable to stock options and other stock-based compensation, (xi) any costs
or expenses incurred by FCX or a Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or stockholders agreement, to the extent
that such costs or expenses are funded with cash proceeds contributed to the
capital of FCX or net cash proceeds from the issuance of Equity Interests of
FCX, (xii) charges attributable to liability or casualty events or business
interruption, to the extent covered (or reasonably expected to be covered) by
insurance and (xiii) payments made in respect of obligations of the types
included in clause (j) of the definition of Indebtedness; minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) the amount of deferred revenues that are amortized during
such period and are attributable to reserves that are subject to Volumetric
Production Payments, (ii) amounts recorded in

 

7



--------------------------------------------------------------------------------

accordance with GAAP as repayments of principal and interest pursuant to
Dollar-Denominated Production Payments and (iii) any extraordinary gains or
non-cash gains for such period; and plus or minus, as applicable, (c) without
duplication and to the extent deducted or included, as the case may be, in
determining such Consolidated Net Income (i) any effect of gains or losses (less
all fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by FCX,
(ii) any net gains or losses from early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, including any write-off of
deferred financing costs, (iii) any net non-cash gain or loss resulting from
currency translation gains or losses related to currency re-measurements of
Indebtedness, (iv) the cumulative effect of a change in accounting principles
and (v) any net income or loss from discontinued operations and any net gain or
loss on disposal of discontinued operations, all determined on a consolidated
basis in accordance with GAAP.

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) FCX or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (and any incurrence or repayment of
Indebtedness in connection therewith) occurred on the first day of such
Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available), which may, in the
case of a Material Acquisition, reflect pro forma adjustments for cost savings
that are reasonably expected to be realized within 365 days following such
Material Acquisition, to the extent that such cost savings would be permitted to
be reflected in pro forma financial statements prepared in accordance with
Article 11 of Regulation S-X under the Securities Act. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes common
stock of any Person and (b) involves consideration in excess of $200,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that (i) involves assets comprising all or substantially all of an operating
unit of a business or involves common stock of any Person owned by FCX and the
Subsidiaries and (ii) yields gross proceeds to FCX or any Subsidiary in excess
of $200,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income or loss
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with FCX or any Subsidiary or the date that such Person’s
assets are acquired by FCX or any Subsidiary. Notwithstanding anything to the
contrary contained herein, Consolidated Net Income shall be (a) computed without
deduction for non-controlling interests and (b) subject to the final paragraph
of the definition of “Consolidated EBITDAX”.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, at any time, the total assets of FCX and the
Subsidiaries, as set forth in the most recent consolidated balance sheet of FCX
and the Subsidiaries delivered pursuant to Section 5.01 (or prior to any such
delivery, the balance sheet referred to in Section 3.04(a)) on or prior to such
date of determination, determined on a consolidated basis in accordance with
GAAP.

“Consolidation” has the meaning assigned to such term in Section 6.03(a).

“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia, acting for
and on behalf of the Government of the Republic of Indonesia, and PTFI, together
with any amendments and extensions thereto and any related implementation
agreement or Memorandum of Understanding with such Ministry of Mines acting on
behalf of the Government of the Republic of Indonesia, after giving effect to
the PT-Rio Tinto Indonesia COW Assignment.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Credit Rating” means a rating assigned by S&P or Moody’s, or another rating
agency to be substituted by an amendment to this Agreement, to the Index Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Borrowers or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party made in good faith to provide a certification in

 

9



--------------------------------------------------------------------------------

writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock and cash in lieu of fractional shares of
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale to the extent the terms of such
Equity Interests provide that such Equity Interests shall not be required to be
repurchased or redeemed until the repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
have occurred or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Stock and cash
in lieu of fractional shares of Qualified Stock), in whole or in part, or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Maturity Date; provided, however, that only the
portion of the Equity Interests that so mature or are mandatorily redeemable,
are so convertible or exchangeable or are so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if any Equity Interests are issued to any
employee, or to any plan for the benefit of employees, of FCX or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by FCX or a Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,

 

10



--------------------------------------------------------------------------------

promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to the
management, release or threatened release of or exposure to any Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation or
reclamation, fines, penalties or indemnities), of FCX or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA applicable to such Plan, in each instance), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

11



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any Issuing Bank or required to be
withheld or deducted from any payment to the Administrative Agent, any Lender or
any Issuing Bank under any Loan Document: (a) income or franchise Taxes imposed
on (or measured by) the net income of such Lender, such Issuing Bank or the
Administrative Agent by the United States of America or by the jurisdiction
under the laws of which such Lender, such Issuing Bank or the Administrative
Agent is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by FCX under
Section 2.18(b)), (i) any U.S. Federal withholding Taxes imposed on amounts
payable to or for the account of such Foreign Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
any such Taxes pursuant to Section 2.16 and (ii) Taxes attributable to such
Foreign Lender’s failure to comply with Section 2.16(f), (d) in the case of a
Non-Indonesian Lender (other than an assignee pursuant to a request by FCX under
Section 2.18(b)), any Indonesian Taxes that are both (i) withholding Taxes with
respect to payments of interest on such Non-Indonesian Lender’s Loans and
(ii) attributable to such Non-Indonesian Lender’s failure to comply with
Section 2.16(n) and (e) any U.S. Federal withholding Taxes imposed under FATCA.
Notwithstanding the foregoing, a Tax shall not be an Excluded Tax if it arises
because of a violation of either Section 3.16 or Section 5.09.

“Existing Letters of Credit” means the existing letters of credit listed on
Schedule 1.01B. FCX shall be deemed to have requested the issuance of each
Existing Letter of Credit for purposes hereof.

“Existing Revolving Credit Agreement” means the Credit Agreement dated as of
March 30, 2011, among FCX, PTFI, the lenders party thereto, the issuing banks
party thereto, JPMCB, as administrative agent, and Bank of America, N.A., as
syndication agent.

“External Environmental Report” has the meaning assigned to such term in
Section 5.07(c).

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“FCX” means Freeport-McMoRan Copper & Gold Inc., a Delaware corporation, and
following any merger or consolidation permitted under Section 6.03 to which FCX
is a party and is not the surviving Person, such surviving Person.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Covenants” means the covenants set forth in Sections 6.06 and 6.07.

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the designated Person.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. If a
Borrower is located in more than one jurisdiction, a Lender’s status as a
Foreign Lender shall be tested separately with respect to each jurisdiction.

“Funded Debt” of any Person means Indebtedness of such Person of the types
referred to in clauses (a), (b), (c), (d), (e), (h), (j) and (k) of definition
thereof and all Indebtedness of the types referred to in clauses (f), (g) and
(i) of such definition relating to Indebtedness of others of the types referred
to in such clauses (a), (b), (c), (d), (e), (h), (j) and (k).

“GAAP” means generally accepted accounting principles in the United States of
America.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee Agreement” means a Guarantee Agreement substantially in the form of
Exhibit B hereto or, if reasonably requested by the Administrative Agent, a
guarantee agreement governed by the laws of the jurisdiction of the Subsidiary
Guarantor and otherwise reasonably satisfactory to the Administrative Agent in
form and substance.

“Guarantee Requirement” means at any time that (a) each Required Subsidiary
Guarantor shall have executed and delivered to the Administrative Agent a
counterpart of the Guarantee Agreement (or a supplement thereto) and (b) the
Administrative Agent shall have received documents and opinions equivalent to
those delivered under Section 4.02(a) and (b) with respect to such Required
Subsidiary Guarantor.

“Guarantor Designation” has the meaning assigned to such term in Section 11.01.

“Guarantor Designation Date” has the meaning assigned to such term in
Section 11.01.

“Guarantor Termination” has the meaning assigned to such term in Section 11.02.

“Guarantor Termination Date” has the meaning assigned to such term in
Section 11.02.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, petroleum distillates or petroleum by-products, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other hazardous or toxic substances or wastes of any
nature, including mine-tailings, regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Revolving
Lenders, establishing Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.20.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Disqualified Stock of
such Person, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued expenses
incurred in the ordinary course of business and deferred compensation), (f) all
Indebtedness of others secured by (or for

 

15



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party (including reimbursement obligations to the
issuer) in respect of letters of credit and letters of guaranty, which support
or secure Indebtedness, (j) all obligations in respect of any Metalstream
Transaction, all obligations in respect of any Receivables Facility and all
other obligations in respect of prepaid production arrangements, prepaid forward
sale arrangements or derivative contracts in respect of which such Person
receives upfront payments in consideration of an obligation to deliver product
or commodities (or make cash payments based on the value of product or
commodities) at a future time and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances; provided, however, that, for
the avoidance of doubt, Indebtedness shall not include (i) any series of
preferred stock (other than Disqualified Stock), (ii) obligations under Hedging
Agreements, (iii) obligations under any agreement for the purchase of carbon
emission and other similar credits and (iv) any indebtedness that has been
defeased in accordance with GAAP or defeased pursuant to the deposit of cash or
cash equivalents (to the extent of the amount sufficient to satisfy all such
indebtedness obligations at maturity or redemption, as applicable, and all
payments of interest and premium, if any) in a trust or account created or
pledged for the sole benefit of the holders of such indebtedness. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
purposes of determinations hereunder, the amount of

 

  (A) any Receivables Facility shall be deemed at any time to be (1) the
aggregate principal or stated amount of the Indebtedness, fractional undivided
interests (which stated amount may be described as a “net investment” or similar
term reflecting the amount invested in such undivided interest) or other
securities incurred or issued pursuant to such Receivables Facility, in each
case outstanding at such time, or (2) in the case of any Receivables Facility in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of Receivables less the amount of collections
received in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest; and

 

  (B)

any other transaction of any Person included under clause (j) above, at any
time, (1) the amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP or (2) if such amount would not
appear on such balance sheet, the amount that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such transaction
were accounted for as a

 

16



--------------------------------------------------------------------------------

  transaction that would appear on such balance sheet or (3) if such amount
cannot be determined under clause (1) or (2), the amount reasonably agreed by
FCX and the Administrative Agent.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), (i) Indonesian Taxes other than Excluded Taxes and (ii) Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of FCX that is not guaranteed by any other Person or subject to any other credit
enhancement, other than unsecured Guarantees by Subsidiaries that guarantee (or
are co-borrowers with respect to) the obligations of FCX under this Agreement.

“Indonesian Taxes” means Taxes imposed, assessed, levied or collected by
Indonesia or any political subdivision or taxing authority thereof or therein or
any association or organization of which Indonesia may be a member (but
excluding Taxes imposed upon the net income of, or any franchise taxes imposed
on, the Administrative Agent, any Lender (or permitted assignee or Participant)
or any Issuing Bank which, in each case, has its principal office in Indonesia
or a branch office in Indonesia, unless and to the extent such Taxes are
attributable to the enforcement of any rights hereunder or under any other Loan
Document with respect to an Event of Default), and any other loss, liability,
claim, legal fee or expense arising therefrom or in connection therewith, in
each case on or in respect of: (i) any Loan, Letter of Credit, Loan Document or
any obligation of any Loan Party under any Loan Document; (ii) the execution,
enforcement, registration, recordation, notarization or other formalization of
any of the items described in clause (i); and (iii) any payments of principal,
interest, charges, fees or other amounts made on, under or in respect of any of
the items described in clause (i).

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, to the
extent made available by all the applicable Lenders, nine or twelve months
thereafter, as any Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar

 

17



--------------------------------------------------------------------------------

month, in which case such Interest Period shall end on the next preceding
Business Day and (b) any Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMCB, Bank of America, N.A., The Bank of Nova
Scotia, BNP Paribas and each other Lender acceptable to the Administrative Agent
and FCX that has entered into an Issuing Bank Agreement, in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i); provided that no Person shall at any
time become an Issuing Bank if after giving effect thereto there would at such
time be more than six Issuing Banks. Each Issuing Bank may, in its discretion
but with the consent of FCX, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.

“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.

“JPMS” means J.P. Morgan Securities LLC.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption or
an Incremental Facility Agreement, other than any person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) the Existing Letters of Credit.

 

18



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying interest
rates for dollar deposits in the London interbank market (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such screen
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be determined by reference to such other comparable
publicly available service for displaying interest rates applicable to dollar
deposits in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Incremental Facility Agreements and
any Guarantee Agreement.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Acquisition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of FCX and its Subsidiaries, taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under the
Loan Documents.

“Material Company” has the meaning assigned to such term in clause (g) of
Article VII.

“Material Disposition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

“Material Indebtedness” means Indebtedness, Project Financings or obligations in
respect of one or more Hedging Agreements, of FCX and/or any Subsidiary in an
aggregate principal amount or amount of Attributable Debt exceeding

 

19



--------------------------------------------------------------------------------

$175,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of FCX or any Subsidiary in respect of any Hedging
Agreement at any time shall be the aggregate amount (giving effect to any
netting agreements) that FCX or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Maturity Date” means the date that is five years after the Closing Date.

“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI.

“Metalstream Transaction” means a transaction in which FCX or any Subsidiary
incurs obligations in respect of prepaid production arrangements, prepaid
forward sale arrangements or derivative contracts in respect of which FCX or any
such Subsidiary receives upfront payments in consideration of an obligation to
deliver gold, copper or any other metal mined by FCX and its Subsidiaries (each,
a “Qualified Metal”) (or make cash payments based on the value of any Qualified
Metal) at a future time. For the avoidance of doubt, a Metalstream Transaction
shall for all purposes hereof constitute Funded Debt.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“MMR” means McMoRan Exploration Co., a Delaware corporation.

“MMR Acquisition” means the acquisition by FCX of all the outstanding Equity
Interests of MMR pursuant to the MMR Acquisition Agreement.

“MMR Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 5, 2012, among FCX, MMR and INAVN Corp.

“MMR Bridge Facility” means, if such agreement is entered into, the 364-day term
loan agreement to be dated on or prior to the MMR Closing Date among FCX, the
lenders party thereto, JPMCB, as administrative agent, and Bank of America,
N.A., as syndication agent, relating to the MMR Acquisition and providing for
commitments of such lenders to fund bridge term loans in an amount up to
$1,447,000,000.

“MMR Closing Date” means the date on which the MMR Acquisition is consummated.

“MMR Credit Agreement” means that certain Credit Agreement dated as of June 30,
2011 among MMR (as guarantor), McMoRan Oil & Gas, LLC, a Delaware limited
liability company (as borrower), each of the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. (as administrative agent), as amended by
the First Amendment to Credit Agreement dated as of July 25, 2012, the Second
Amendment to Credit Agreement dated as of December 28, 2012 and the Third
Amendment to Credit Agreement dated as of February 4, 2013.

 

20



--------------------------------------------------------------------------------

“MMR Material Adverse Effect” means an event, state of facts, circumstance,
change, effect, development, occurrence or combination of the foregoing that has
had, or would reasonably be expected to have, a material adverse effect on
(A) the ability of MMR to consummate the MMR Acquisition and the other
transactions contemplated by the MMR Acquisition Agreement or (B) the business,
condition (financial or otherwise) or results of operations of MMR and its
Subsidiaries (each occurrence of the term “Subsidiaries” in this definition is
as defined in the MMR Acquisition Agreement), taken as a whole, other than any
event, circumstance, change, effect, development or occurrence resulting from or
arising out of: (1) changes in Law (each occurrence of the term “Law” in this
definition is as defined in the MMR Acquisition Agreement) or GAAP (or
authoritative interpretations thereof), (2) changes in general economic,
financial or other capital market conditions (including prevailing interest
rates) or political or regulatory conditions, (3) any changes or developments
generally in the industries or markets in which MMR or any of its Subsidiaries
conducts its business, (4) any natural disaster or act of God (including storms
and hurricanes), (5) any act of terrorism or outbreak or escalation of
hostilities or armed conflict, (6) the announcement or the existence of,
compliance with or performance under, the MMR Acquisition Agreement or the
transactions contemplated thereby, including (i) the identity of the acquirer,
(ii) any delays or cancellations of orders, Contracts (as defined in the MMR
Acquisition Agreement) or payments for MMR’s products or services, (iii) any
loss of customers or suppliers or changes in such relationships or (iv) any loss
of employees or labor dispute or employee strikes, slowdowns, job actions or
work stoppages or labor union activities, (7) changes in the share price or
trading volume of MMR Common Stock (as defined in the MMR Acquisition Agreement)
(it being understood that the facts or occurrences giving rise to or
contributing to such change may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be a MMR Material Adverse Effect), (8) any failure, in and of itself, by MMR to
meet any internal or published projections or forecasts in respect of revenues,
earnings or other financial or operating metrics (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, and be taken into account in determining whether there has
been or would be reasonably likely to be a MMR Material Adverse Effect), (9) any
taking of any action consented to by, or at the request of, FCX or Merger Sub
(as defined in the MMR Acquisition Agreement), (10) changes in the prices of
Hydrocarbons (as defined in the MMR Acquisition Agreement), (11) any results in
well performance that do not result from the gross negligence of MMR or any of
its Subsidiaries, (12) changes in conditions or developments generally
applicable to the oil and gas industry in any area or areas where the Oil and
Gas Interests (as defined in the MMR Acquisition Agreement) and its Subsidiaries
are located and (13) changes in applicable Laws or interpretations thereof by
any Governmental Authority (as defined in the MMR Acquisition Agreement),
including any changes in the deductibility of drilling completion or operating
costs or other taxes; except, with respect to clauses (1) through (5), (12) and
(13), to the extent having a material disproportionate effect on MMR and its
Subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries in which MMR and its Subsidiaries operate; provided, for the
avoidance of doubt, notwithstanding anything to the contrary above, any blowout,
spill, explosion or similar occurrence with respect to any well,

 

21



--------------------------------------------------------------------------------

pipeline or equipment operated by MMR may be taken into account in determining
whether there has been a MMR Material Adverse Effect.

“MMR Senior Notes” means the 11.875% Senior Notes issued by MMR, pursuant to an
Indenture dated as of November 14, 2007.

“MMR Specified Debt” means any Indebtedness of MMR or any of its subsidiaries
that becomes due or otherwise in default upon consummation of the MMR
Acquisition, including the Indebtedness under the MMR Credit Agreement.

“MMR Transactions” means (a) the issuance and sale of the Senior Notes (if any)
in connection with the MMR Acquisition, (b) the entry into, and borrowings by
FCX on the MMR Closing Date of bridge term loans under, the MMR Bridge Facility,
if any, (c) the consummation of the MMR Acquisition, (d) the repayment of the
MMR Specified Debt and (e) the payment of fees and expenses relating to the
foregoing transactions.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Indonesian Lender” has the meaning assigned to such term in
Section 2.16(n).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means the obligations of each of the Borrowers hereunder and of
the Borrowers and the other Loan Parties under the other Loan Documents,
including, (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon, and any obligation to
provide cash collateral, and (iii) all other monetary obligations of the
Borrowers under this Agreement or any other Loan Document, including in respect
of fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including any monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrowers
under or pursuant to this Agreement and each other Loan Document and (c) the due
and punctual payment and performance of all of the

 

22



--------------------------------------------------------------------------------

obligations of each other Loan Party under or pursuant to each of the other Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Business” means (a) the acquisition, exploration, development,
operation and disposition of interests in oil, natural gas and other hydrocarbon
properties; (b) the gathering, marketing, treating, processing (but not
refining), storage, selling and transporting of any production from those
interests; and (c) any activity necessary, appropriate, incidental or reasonably
related to the activities described above.

“Oil and Gas Properties” means (a) Hydrocarbon Interests, including with respect
to undeveloped Oil and Gas Properties, depths below which any proved reserves
are then attributable; (b) the properties now or hereafter pooled or unitized
with Hydrocarbon Interests; (c) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all properties, rights, titles,
interests and estates described or referred to above, including any and all
property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or property (excluding drilling
rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation

 

23



--------------------------------------------------------------------------------

or organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender, such Issuing Bank or the Administrative Agent
and the jurisdiction imposing such Taxes (other than a connection arising from
such Lender, such Issuing Bank or the Administrative Agent having executed,
delivered, enforced, become a party to, performed its obligation under, received
payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan Document).

“Other Senior Debt” means unsecured, unsubordinated capital market Indebtedness
of FCX ranking on a pari passu basis with the obligations of FCX hereunder that
is issued in a registered public offering or a private placement transaction
(including pursuant to Rule 144A under the Securities Act).

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, sales, property or similar Taxes, arising
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.18(b)).

“parent” has the meaning assigned thereto in the definition of “subsidiary”.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participation Agreement” means the Participation Agreement dated October 11,
1996, between PTFI and PT-Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999, and as further amended from time to time.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means any Letter of Credit that is issued (a) to
ensure the performance of services and/or the delivery of goods or (b) primarily
for

 

24



--------------------------------------------------------------------------------

the purpose of securing performance obligations of FCX or any Subsidiary to
Governmental Authorities, including clean-up and remediation obligations, but in
either case, does not secure Indebtedness.

“Permitted Encumbrances” means:

(a) Liens for Taxes not at the time delinquent or which are being contested in
compliance with Section 5.04 or secure amounts that are not material to the
value of the properties to which such Liens attach (it being understood that for
purposes of this paragraph (a), all real properties that consist of multiple
parcels but constitute a single asset (i.e., individual project sites consisting
of multiple distinct parcels of real property) shall be deemed to be a single
real property);

(b) Liens imposed by law, including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04 or secure amounts that are not material to the value of the
properties to which such Liens attach (it being understood that for purposes of
this paragraph (b), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);

(c) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, contracts (other than for borrowed money) or
leases, or to secure utilities, licenses, public, regulatory or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
incurred in the ordinary course of business;

(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(e) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
or Attributable Debt) issued pursuant to the request of and for the account of
FCX or any Subsidiary in the ordinary course of its business;

(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and

 

25



--------------------------------------------------------------------------------

telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of FCX and its Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of FCX and its Subsidiaries (it being understood that for purposes of
this paragraph (f), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);

(g) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, leases,
area of mutual interest agreements, royalty agreements, marketing agreements,
processing agreements, development agreements, and other agreements which are
usual and customary in the mining business;

(h) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

(i) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;

(j) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by FCX and its Subsidiaries in the ordinary course of business;

(k) any interest or title of a lessor under any operating lease;

(l) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which FCX or any Subsidiary has easement rights or on any leased property and
subordination or similar arrangements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

(m) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(n) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

 

26



--------------------------------------------------------------------------------

(o) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
Liens over cash accounts securing cash pooling arrangements;

(p) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

(q) (i) areas of mutual interest, rights of first refusal and preferential
purchase rights entered into in the ordinary course of business or (ii) Liens
arising under oil and gas leases or subleases, assignments, farm-out agreements,
farm-in agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, unitizations and
pooling designations, declarations, orders and agreements, development
agreements, joint venture agreements, partnership agreements, operating
agreements, royalties, overriding royalty agreements, marketing agreements,
processing agreements, net profit agreements, working interests, net profits
interests, joint interest billing arrangements, participation agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, licenses, sublicenses, and other agreements, in each case
which are customary in the Oil and Gas Business; provided, however, that the
granting of any such Lien referred to in clause (ii) does not materially impair
the use of the property covered by such Lien or materially impair the value of
such property subject thereto;

(r) Liens on pipelines and pipeline facilities that arise by operation of law
each of which is in respect of obligations that are not delinquent by more than
30 days or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

(s) Liens securing Production Payments and Reserve Sales that are customary in
the Oil and Gas Business; provided, however, that such Liens do not extend to
any property other than the property that is the subject of such Production
Payments and Reserve Sales;

(t) any seaman’s wage Liens (including those of masters) for wages, maintenance
and cure, salvage and general average Liens, stevedore’s wages, maritime tort
Liens (including personal injury and death), Liens for necessaries and other
ordinary course of business Liens of a maritime nature incurred in connection
with vessel operations or maintenance, all of the foregoing Liens which are
(a) unclaimed, (b) covered by insurance (other than, and after giving effect to,
any applicable deductibles in full on such insurance) or (c) being contested in
good faith by appropriate action promptly initiated and diligently conducted, if
adequate reserves have been maintained in accordance with GAAP;

 

27



--------------------------------------------------------------------------------

(u) Liens required by any contract or statute in order to permit FCX or any
Subsidiary to perform any contract or subcontract made by it with or at the
request of any Governmental Authority;

(v) Liens on cash earnest money deposits made in connection with any letter of
intent or purchase agreement; and

(w) Liens on cash, letters of credit and other financial assets pledged to
secure obligations under any agreement for the purchase of carbon emission and
other similar credits which do not exceed $200,000,000 at any one time
outstanding;

provided that, except for Permitted Encumbrances referred to in clause
(e) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness or Attributable Debt.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year after the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short term deposit rating issued by
Moody’s of P-2 or higher or by S&P of A-2 or higher;

(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;

(e) repurchase agreements relating to securities described in clause (a), (b),
(c) and (d) above and maturity not less than one year thereafter;

(f) investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s and AAA by S&P;

(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in dollars or the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the assets referred to in
clauses (a), (b), (c), (d), (e) and (f) above; and

 

28



--------------------------------------------------------------------------------

(h) other deposits, investments in certificates of deposits, bankers’
acceptances and time deposits with foreign banks not otherwise included in the
assets referred to in clauses (a), (b), (c), (d), (e), (f) or (g) above not in
excess of $100,000,000 in the aggregate.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plains” has the meaning assigned to such term in the definition of “PXP”.

“Plains Offshore Credit Agreement” means the Credit Agreement dated as of
November 18, 2011, among Plains Offshore Operations, Inc., the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
amended and restated, extended, refinanced, or replaced.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by any Borrower or
any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Issuing Bank” means JPMCB, Bank of America, N.A. and any other
Issuing Bank whom FCX and the Administrative Agent agree will be a Principal
Issuing Bank (or any of their Affiliates that shall act as Issuing Banks
hereunder).

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or any Subsidiary to any Person of a royalty, overriding royalty, net
profits interest, Production Payment (whether Dollar-Denominated Production
Payments or Volumetric Production Payments), partnership or other interest in
Oil and Gas Properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
production or proceeds of production, subject to the obligation of the grantor
or transferor to operate and maintain, or cause the subject interests to be
operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the Oil and Gas Business,
including any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists or other providers of technical services.

 

29



--------------------------------------------------------------------------------

“Project Financing” means (a) the incurrence of Indebtedness of a Subsidiary,
the proceeds of which are applied to fund any new acquisition, exploration,
development, construction or expansion by, or upgrades of the assets of,
including associated working capital requirements, such Subsidiary (or to
refinance Indebtedness or equity financing incurred for such purpose) and that
may be secured by the assets of such Subsidiary, (b) the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets (including any such Attributable Debt incurred to refinance
Indebtedness or equity financing of such assets) or (c) the incurrence of
Indebtedness or Attributable Debt in connection with an Off-take Financing
(including any Indebtedness or Attributable Debt incurred to refinance
Indebtedness or equity financing in connection with an Off-Take Financing);
provided that “Project Financing” shall not include any Indebtedness or
Attributable Debt the proceeds of which are applied to acquire a going concern.
As used in this definition, “Off-take Financing” means the incurrence of
Indebtedness or Attributable Debt in the form of an agreement to purchase that
is entered into by a Subsidiary to support the financing by a third party of the
acquisition, exploration, development, construction or expansion by, or upgrades
of, assets, including associated working capital requirements, legal title to,
or ownership of, which under applicable law is vested in such third party or its
affiliates.

“Project Financing Assets” means, with respect to any Project Financing, the
assets of the acquisition, exploration, development or expansion, or the assets
the upgrade of which is, funded by such Project Financing.

“Project Financing Subsidiary” means, with respect to any Project Financing, the
Subsidiary that is the primary obligor in respect of such Project Financing.

“Proscribed Consolidation” has the meaning assigned to such term in
Section 6.03.

“PTFI” means PT Freeport Indonesia, a limited liability company organized under
the laws of the Republic of Indonesia and domesticated under the laws of
Delaware as a corporation.

“PTFI Exposure Cap” means $500,000,000.

“PT-Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.

“PT-Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT-Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT-Rio
Tinto Indonesia.

“PXP” means (i) prior to the consummation of the PXP Acquisition, Plains
Exploration & Production Company, a Delaware corporation (“Plains”), and
(ii) from and after the consummation of the PXP Acquisition, IMONC LLC, a
Delaware

 

30



--------------------------------------------------------------------------------

limited liability company, to be the survivor of the merger of Plains into IMONC
LLC in connection with the PXP Acquisition.

“PXP Acquisition” means the acquisition by FCX of all the outstanding Equity
Interests in PXP pursuant to the PXP Acquisition Agreement.

“PXP Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 5, 2012, among FCX, PXP and IMONC LLC.

“PXP Bridge Facility” means, if such agreement is entered into, the 364-day term
loan agreement to be dated on or prior to the PXP Closing Date among FCX, the
lenders party thereto, JPMCB, as administrative agent, and Bank of America,
N.A., as syndication agent, relating to the PXP Acquisition and providing for
commitments of such lenders to fund bridge term loans in an amount up to
$4,053,000,000.

“PXP Closing Date” means the date on which the PXP Acquisition is consummated.

“PXP Indenture Debt” means Indebtedness under (a) the 10% Senior Notes due 2016,
(b) the 7 5/8% Senior Notes due 2018, (c) the 6 1/8% Senior Notes due 2019,
(d) the 8 5/8% Senior Notes due 2019, (e) the 7 5/8% Senior Notes due 2020,
(f) the 6 1/2% Senior Notes due 2020, (g) the 6 5/8% Senior Notes due 2021,
(h) the 6 3/4% Senior Notes due 2022 and (i) the 6 7/8% Senior Notes due 2023,
in each case issued by PXP pursuant to the indenture dated as of March 13, 2007
as amended or supplemented, among PXP, as issuer, the guarantors party thereto
and Wells Fargo Bank, N.A. as trustee.

“PXP Material Adverse Effect” means an event, state of facts, circumstance,
change, effect, development, occurrence or combination of the foregoing that has
had, or would be reasonably likely to have, a material adverse effect on (A) the
ability of PXP to consummate the PXP Acquisition and the other transactions
contemplated by the PXP Acquisition Agreement or (B) the business, condition
(financial or otherwise) or results of operations of PXP and its Subsidiaries
(each occurrence of the term “Subsidiary” in this definition is as defined in
the PXP Acquisition Agreement), taken as a whole, other than any event, change,
effect, development or occurrence resulting from or arising out of: (1) changes
in general economic, financial or other capital market conditions (including
prevailing interest rates), (2) any changes or developments generally in the
industries in which PXP or any of its Subsidiaries conducts its business,
(3) the announcement or the existence of, compliance with or performance under,
the PXP Acquisition Agreement or the transactions contemplated thereby
(including, subject to the following proviso, the impact thereof on the
relationships, contractual or otherwise, of PXP or any of its Subsidiaries with
employees, labor unions, customers, suppliers or partners, and including any
lawsuit, action or other proceeding with respect to the PXP Acquisition or any
of the other transactions contemplated by the PXP Acquisition Agreement)
(provided, however, that the exceptions in this clause (3) shall not apply to
any representation or warranty contained in Sections 3.3 or 3.20 (or any portion
thereof) of the PXP Acquisition Agreement to the extent that the purpose of such

 

31



--------------------------------------------------------------------------------

representation or warranty (or portion thereof) is to address the consequences
resulting from the execution and delivery of the PXP Acquisition Agreement or
the performance of obligations or satisfaction of conditions under the PXP
Acquisition Agreement), (4) any taking of any action at the request of PXP or
Merger Sub (as defined in the PXP Acquisition Agreement), (5) any changes or
developments in prices for oil, natural gas or other commodities or for PXP’s
raw material inputs and end products, (6) any adoption, implementation,
promulgation, repeal or modification following the date of the PXP Acquisition
Agreement of any rule, regulation, ordinance, order, protocol or any other Law
(as defined in the PXP Acquisition Agreement) of or by any national, regional,
state or local Governmental Entity (as defined in the PXP Acquisition
Agreement), or market administrator, (7) any changes in GAAP or accounting
standards following the date of the PXP Acquisition Agreement, (8) earthquakes,
any weather-related event, natural disasters or outbreak or escalation of
hostilities or acts of war or terrorism, (9) any failure by PXP to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided that the exception in this clause
(9) shall not prevent or otherwise affect a determination that any event,
change, effect, development or occurrence underlying such failure has resulted
in, or contributed to, a PXP Material Adverse Effect so long as it is not
otherwise excluded by this definition), or (10) any changes in the share price
or trading volume of the shares of PXP Common Stock (as defined in the PXP
Acquisition Agreement) (provided that the exception in this clause (10) shall
not prevent or otherwise affect a determination that any event, change, effect,
development or occurrence underlying such change has resulted in, or contributed
to, a PXP Material Adverse Effect so long as it is not otherwise excluded by
this definition); except, in each case with respect to clauses (1), (2), (6),
(7) and (8) to the extent disproportionately affecting PXP and its Subsidiaries,
taken as a whole, relative to other similarly situated companies in the
industries in which PXP and its Subsidiaries operate; provided, for the
avoidance of doubt, notwithstanding anything to the contrary above, any blowout,
spill, explosion, or similar occurrence with respect to any well, pipeline or
equipment operated by PXP may be taken into account in determining whether there
has been a PXP Material Adverse Effect.

“PXP Specified Debt” means, collectively, any Indebtedness of PXP or any of its
subsidiaries that becomes due or otherwise in default upon consummation of the
PXP Acquisition, including the Amended and Restated Credit Agreement dated as of
November 30, 2012, among PXP, the lenders party thereto, JPMCB, as
administrative agent, Bank of America, N.A. and Royal Bank of Canada, as
co-syndication agents, and The Bank of Nova Scotia and Toronto Dominion (New
York) LLC, as co-documentation agents, but excluding the Plains Offshore Credit
Agreement.

“PXP Transactions” means (a) the issuance and sale of the Senior Notes (if any)
in connection with the PXP Acquisition, (b) the entry into, and borrowings by
FCX on the PXP Closing Date of bridge term loans under, the PXP Bridge Facility,
if any, (c) the consummation of the PXP Acquisition, (d) the repayment of the
PXP Specified Debt and (e) the payment of fees and expenses relating to the
foregoing transactions.

 

32



--------------------------------------------------------------------------------

“Qualified Stock” means, with respect to any Person, any Equity Interests of
such Person that are not Disqualified Stock.

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for Standard Receivables Facility Undertakings) to FCX or
any Subsidiary (other than any Receivables Subsidiary), pursuant to which FCX or
any of the Subsidiaries sells its accounts, payment intangibles and related
assets or interests therein to either (a) a Person that is not a Subsidiary or
(b) a Receivables Subsidiary that in turn sells its accounts, payment
intangibles and related assets to a Person that is not a Subsidiary.

“Receivables Facility Repurchase Obligation” means any obligation of FCX or a
Subsidiary that is a seller of assets in a Receivables Facility to repurchase
the assets it sold thereunder as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Reference Period” has the meaning set forth in the definition of “Consolidated
EBITDAX”.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Reporting Person” has the meaning assigned to such term in Section 5.01.

“Requesting Borrower” has the meaning assigned to such term in Section 2.06(c).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures and unused Commitments (other than
Swingline Commitments) at such time.

“Required Subsidiary Guarantor” means, at any time, (a) if it is a Subsidiary at
such time, each existing or subsequently acquired or organized subsidiary of PXP
that is at such time a guarantor of the obligations of PXP under any PXP
Indenture Debt and (b) each other Subsidiary (other than a Subsidiary that is a
Borrower) that at such time is a guarantor of obligations of FCX under the Term
Loan Agreement, any other bank credit facility of FCX, the MMR Bridge Facility,
the PXP Bridge Facility,

 

33



--------------------------------------------------------------------------------

the Senior Notes or any Other Senior Debt; provided, however, that a Subsidiary
will cease to be a Required Subsidiary Guarantor (and may thereafter be released
from its obligations under the Guarantee Agreement in accordance with the
provisions of Section 11.02) at such time, if any, as (and only for such periods
as) such Subsidiary Guarantor no longer guarantees any obligations (i) of PXP
under any PXP Indenture Debt or refinancing Indebtedness in respect thereof or
(ii) of FCX in respect of the Term Loan Agreement, any other bank credit
facility of FCX, the MMR Bridge Facility, the PXP Bridge Facility, the Senior
Notes or any Other Senior Debt.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 or increased from time to time pursuant to Section 2.20
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or Incremental Facility Agreement pursuant to which such Lender shall
have assumed its Revolving Commitment, as the case may be. The initial aggregate
amount of the Lenders’ Revolving Commitments is $3,000,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.

“RTZ Interests” means the interests of PT-Rio Tinto Indonesia in the Contract of
Work and certain jointly held assets pursuant to the Participation Agreement.

“S&P” means Standard & Poor’s.

“SEC” means the United States Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means senior unsecured notes of FCX issued in a public offering
or Rule 144A under the Securities Act or other private placement transaction for
the purpose of financing a portion of the cash purchase price payable for the
PXP Acquisition and/or the MMR Acquisition and related fees and expenses or to
refinance any Indebtedness previously incurred to finance either such
acquisition or such fees and expenses (including the Indebtedness outstanding
under the MMR Bridge Facility and the PXP Bridge Facility).

“Significant Subsidiary” means any Subsidiary of FCX that satisfies the criteria
for a “significant subsidiary” set forth in Rule 1.02(w) of Regulation S-X under
the Exchange Act, as amended.

“Specified PTFI Obligations” means the obligations of PTFI hereunder (a) to pay
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to PTFI, when
and as due, (b) to make each payment in respect of any Letter of Credit
requested by PTFI, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral and (iii) to pay amounts payable under Sections 2.14, 2.15 and
2.16, that are directly attributable to Loans made to PTFI or Letters of Credit
issued at the request of PTFI hereunder.

“Specified PXP Representations” means (a) such of the representations made by or
with respect to PXP or its subsidiaries in the PXP Acquisition Agreement as are
material to the interests of the Lenders (but only to the extent that FCX has
the right to terminate (or not perform) its obligations under the PXP
Acquisition Agreement as a result of a breach of such representations in the PXP
Acquisition Agreement (determined without regard to any waiver, amendment or
other modification of the PXP Acquisition Agreement)) and (b) the
representations set forth in Section 3.01(limited to those relating to the
corporate power and authority of FCX and each other Loan Party to enter into the
Loan Documents), Section 3.02 (limited to those relating to the due execution,
delivery and enforceability of the Loan Documents), Section 3.03 (limited to
those relating to the Loan Documents not conflicting with the charter, by-laws
or other organizational documents of FCX), Section 3.08, Section 3.14 and
Section 3.19.

“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by FCX or any Subsidiary that FCX has
determined in good faith to be customary in financings similar to a Receivables
Facility, including those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Facility
Repurchase Obligation shall be deemed to be a Standard Receivables Facility
Undertaking.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal,

 

35



--------------------------------------------------------------------------------

special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of FCX.

“Subsidiary Guarantor” means each Subsidiary that Guarantees the Obligations
under the Credit Agreement pursuant to a Guarantee Agreement, provided that, for
purposes only of Section 6.01 and 6.02 hereof, no Subsidiary becoming a
Subsidiary Guarantor after the Closing Date (other than a Required Subsidiary
Guarantor) shall be considered a Subsidiary Guarantor unless each of the
conditions set forth in Section 11.01 with respect to such Subsidiary shall have
been met, and provided further that, for all purposes of this Agreement and the
Loan Documents, no Guarantee Termination shall be effective with respect to any
Subsidiary Guarantor unless each of the conditions set forth in Section 11.02
with respect to such Subsidiary shall have been met.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.

 

36



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees and other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan Agreement” means the term loan agreement dated the date hereof, among
FCX, the lenders party thereto, JPMCB, as administrative agent, and Bank of
America, N.A., as syndication agent, providing for commitments of such lenders
to fund term loans in an amount up to $4,000,000,000.

“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of FCX and the Subsidiaries outstanding as of
such date, in the amount that would be reflected as a liability on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
provided, however, that for the avoidance of doubt, Funded Debt shall exclude
fair value adjustments under the acquisition method to book balances of
Indebtedness, plus (b), without duplication of amounts included in clause (a),
the aggregate amount of Attributable Debt of FCX and the Subsidiaries
outstanding as of such date, minus (c) the lesser as of such date of
(i) $1,000,000,000 and (ii) the aggregate amount of Available Domestic Cash.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of the
last day of the fiscal quarter of FCX ended on such date or most recently prior
to such date to (b) Consolidated EBITDAX for the period of four consecutive
fiscal quarters of FCX ended on such date or most recently prior to such date.

“Transactions” means, collectively, (a) the execution and delivery by each of
FCX, PTFI and PXP of the Loan Documents to which it is to be a party, (b) the
repayment in full of all obligations under the Existing Revolving Credit
Agreement, the termination of all commitments thereunder and the release of all
Guarantees and Liens in respect thereof, (c) the PXP Transactions and (d) if the
MMR Closing Date is the Closing Date, the MMR Transactions.

“Transaction Costs” means, collectively, the fees, costs and out-of-pocket
expenses incurred by FCX and its Subsidiaries in connection with the
Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

 

37



--------------------------------------------------------------------------------

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and to any successor law or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, all references herein
to the Borrowers shall give effect to the accession of PXP as a party hereto in
the capacity of a Borrower pursuant to Section 4.02(c) and the cessation of PXP
as a party hereto in the capacity of a Borrower pursuant to Section 10.02(g).

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if FCX
notifies the Administrative Agent that FCX requests an amendment to any
provision hereof (other than Section 5.01(a) or 5.01(b)) to eliminate the effect
of any change

 

38



--------------------------------------------------------------------------------

occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies FCX that
the Required Lenders request an amendment to any provision hereof (other than
Section 5.01(a) or 5.01(b)) for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that if at any time of delivery of
financial statements under Section 5.01(a) or 5.01(b) GAAP as applied under the
other provisions hereof shall as a result of the operation of this Section 1.04
be different from that used in such financial statements, FCX shall deliver
together with such financial statements a reconciliation in reasonable detail of
such financial statements to such different GAAP.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to each of (x) FCX, (y) to
the extent it is a Borrower and a Subsidiary of FCX at the time of the
applicable Revolving Loan is made, PXP and (z) subject to Section 10.02(h),
PTFI, in each case from time to time during the Revolving Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
aggregate Revolving Exposure attributable to Loans made to PTFI and Letters of
Credit issued at the request of PTFI exceeding the PTFI Exposure Cap. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of 14
Eurodollar Borrowings outstanding. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).

(d) Notwithstanding any other provision of this Agreement, none of the Borrowers
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, including to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e), not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy (or by electronic transmission with
telephonic confirmation of receipt thereof) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the applicable account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have

 

40



--------------------------------------------------------------------------------

selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such funds transferred to it
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City, or, in the case of PTFI, to such other
account as may be required by applicable law or regulation, in each case that is
designated by such Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.06(e) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to each of (x) FCX,
(y) to the extent it is a Borrower and a Subsidiary of FCX at the time the
applicable Swingline Loan is made, PXP and (z) subject to Section 10.02(h),
PTFI, in each case from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$150,000,000, (ii) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments or (iii) the total

 

41



--------------------------------------------------------------------------------

Revolving Exposures in respect of Loans made to PTFI and Letters of Credit
requested by PTFI exceeding the PTFI Exposure Cap; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
a Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower that shall have requested such Swingline Loan by means of a credit to
the general deposit account of such Borrower maintained with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.06(e) to reimburse an Issuing Bank, to such
Lenders and such Issuing Bank as their interests may appear) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.04 with respect to Loans made by such Lender (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter (i) each participation so acquired in
such Swingline Loan shall be deemed to be a Revolving Loan and (ii) payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender

 

42



--------------------------------------------------------------------------------

from the Borrowers (or other party on behalf of the Borrowers) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear, provided that any such payment so remitted shall be
repaid to the Swingline Lender or the Administrative Agent, as the case may be,
if and to the extent such payment is required to be refunded to the Borrowers
for any reason. The failure of any Revolving Lender to purchase any
participation in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, each of (x) FCX, (y) to the extent it is a Borrower
and a Subsidiary of FCX at the time the applicable request is made, PXP and
(z) subject to Section 10.02(h), PTFI may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary of such
Borrower, in each case in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Revolving Availability Period.

(ii) On the Closing Date, each Issuing Bank that has issued an Existing Letter
of Credit shall be deemed, without further action by any party hereto, to have
granted to each Revolving Lender and each Revolving Lender shall be deemed to
have purchased from such Issuing Bank a participation in such Existing Letter of
Credit in accordance with paragraph (d) below. The applicable Issuing Banks and
the Lenders that are also party to the Existing Revolving Credit Agreement agree
that concurrently with such grant, the participations in the Existing Letters of
Credit granted to such Lenders under the Existing Revolving Credit Agreement, as
applicable, shall be automatically canceled without further action by any of the
parties thereto. On and after the Closing Date, each Existing Letter of Credit
shall constitute a Letter of Credit for all purposes hereof. Any Lender that has
issued an Existing Letter of Credit but has not entered into an Issuing Bank
Agreement shall have the rights of an Issuing Bank as to such Letter of Credit
for purposes of this Section 2.06.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (2) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
(3) the amount of such Letter of Credit, (4) the name and address of the
beneficiary thereof, (5) whether such Letter of Credit is a Financial Letter of
Credit or a Performance Letter of Credit (subject to confirmation of such status
by the

 

43



--------------------------------------------------------------------------------

Administrative Agent) and (6) such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
to it for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $1,500,000,000, (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) in the case of any Letter of Credit to be issued, amended, renewed or
extended at the request of PTFI, the total Revolving Exposures in respect of
Loans made to PTFI and outstanding Letters of Credit requested by PTFI shall not
exceed the PTFI Exposure Cap. Each determination by the Administrative Agent as
to whether a Letter of Credit constitutes a Financial Letter of Credit or a
Performance Letter of Credit shall be conclusive and binding upon the Borrowers
and the Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that a Letter
of Credit may, upon the request of the Borrower that shall have requested such
Letter of Credit (a “Requesting Borrower”), include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to the Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed. Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the applicable Issuing Bank, expire after the fifth Business Day prior to the
Maturity Date but on or before the date that is 90 days after the Maturity Date,
provided that each Borrower hereby agrees that the applicable Borrower shall
provide cash collateral in an amount equal to 102% of the LC Exposure in respect
of any such outstanding Letter of Credit to the applicable Issuing Bank at least
30 days prior to the Maturity Date, which such amount shall be (A) deposited by
the applicable Borrower in an account with and in the name of such Issuing Bank
and (B) held by such Issuing Bank for the satisfaction of such Borrower’s
reimbursement obligations in respect of such Letter of Credit until the
expiration of such Letter of Credit. Any Letter of Credit issued with an
expiration date beyond the fifth Business Day prior to the Maturity Date shall,
to the extent of any undrawn amount remaining thereunder on the Maturity Date,
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Revolving Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable

 

44



--------------------------------------------------------------------------------

Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to any Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Requesting Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Requesting Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by such Requesting Borrower prior to
such time on such date, then not later than (i) 2:00 p.m., New York City time,
on the Business Day that such Requesting Borrower receives such notice, if such
notice is received prior to 10:00 a.m., New York City time on the day of
receipt, or (ii) 12:00 noon, New York City time, on the Business Day immediately
following the day that such Requesting Borrower receives such notice, if such
notice is not received prior to 10:00 a.m., New York City time, on the day of
receipt; provided that such Requesting Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with a Borrowing in an equivalent amount and, to
the extent so financed, such Requesting Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing. If a
Requesting Borrower fails to make such a payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Requesting Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from such Requesting Borrower, in
the same manner as provided in Section 2.04 with respect to Loans made by such
Lender (and Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a

 

45



--------------------------------------------------------------------------------

Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Requesting Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not

 

46



--------------------------------------------------------------------------------

relieve the Requesting Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Requesting Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Requesting Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Requesting Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (g) or (h) of Article VII. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement, and the
Borrowers hereby grant the Lenders a security interest in all funds and
investments in such account to secure such obligations.

 

47



--------------------------------------------------------------------------------

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all Events of Default have been cured or waived. If
the Borrowers are required to provide an amount of cash collateral hereunder
pursuant to the provisions of Section 2.10(b) or (c), the foregoing provisions
will apply thereto, and, provided that no Event of Default has occurred and is
continuing, such cash collateral will be returned to the Borrowers at their
request to the extent such cash collateral is not then required to comply with
Section 2.10(b) or (c).

(k) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancelations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Requesting Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(l) Issuing Bank Exposure Limitation. Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue Letters
of Credit if, at the time of and after giving effect to such issuance, the
aggregate amount of

 

48



--------------------------------------------------------------------------------

LC Exposure attributable to Letters of Credit issued by such Issuing Bank would
exceed $250,000,000.

(m) Designation of Additional Issuing Banks. The Borrowers may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity. The acceptance by a Lender
of an appointment as an Issuing Bank hereunder shall be evidenced by entry into
an Issuing Bank Agreement and, from and after the effective date of such Issuing
Bank Agreement, (i) such Revolving Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Revolving Lender in
its capacity as an issuer of Letters of Credit hereunder.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or deemed by Section 2.03,
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or deemed by Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

49



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request with respect to a
Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

(b) FCX may at any time terminate, or from time to time reduce, the Revolving
Commitments or Swingline Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) FCX shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
Loans and provision of cash collateral, in each case in accordance with
Section 2.10(b), the aggregate Revolving Exposures (excluding the LC Exposure
with respect to which cash collateral has been provided in accordance with
Section 2.10(b)) would exceed the total Revolving Commitments.

(c) FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice

 

50



--------------------------------------------------------------------------------

delivered by FCX pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by FCX may state
that such notice is conditioned upon the effectiveness of other financings or of
asset dispositions, in which case such notice may be revoked by FCX (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Revolving Commitments shall be made
ratably among the Lenders in accordance with the amounts of their individual
Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made, provided that on each date that a Revolving Borrowing is made, the
Borrowers shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns); provided that the failure of any Lender to maintain

 

51



--------------------------------------------------------------------------------

such promissory notes or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section and to the
making of any payment required under Section 2.15.

(b) In the event and on each occasion on or prior to the Maturity Date that the
sum of the Revolving Exposures exceeds the total Revolving Commitments, the
Borrowers shall prepay Revolving Borrowings in an aggregate amount equal to such
excess; provided that if no Revolving Borrowings are outstanding and the LC
Exposure exceeds the total Revolving Commitments, the Borrowers shall provide
cash collateral in an aggregate amount equal to such excess in accordance with
Section 2.06(j).

(c) In the event and on each occasion on or prior to the Maturity Date that the
sum of the Revolving Exposures in respect of (i) Loans made to PTFI and
(ii) Letters of Credit requested by PTFI exceeds the PTFI Exposure Cap, PTFI
shall prepay its Revolving Borrowings in an aggregate amount equal to such
excess; provided that if no Revolving Borrowings of PTFI are outstanding and the
LC Exposure in respect of Letters of Credit requested by PTFI exceeds the PTFI
Exposure Cap, then PTFI shall provide cash collateral in an aggregate amount
equal to such excess in accordance with Section 2.06(j).

(d) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.

(e) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of optional voluntary
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08(c). Promptly following receipt of any such notice (other than
a notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

52



--------------------------------------------------------------------------------

SECTION 2.11. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily average unused amount of the Revolving Commitment
of such Lender during the period from and including the Closing Date to but
excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose).

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to such Lender’s
participation in Letters of Credit requested by such Borrower, which shall
accrue on the average daily amount of such Lender’s LC Exposure in respect of
Performance Letters of Credit and Financial Letters of Credit (excluding, in
each case, any LC Exposure attributable to unreimbursed LC Disbursements) at the
Applicable Rate for Performance Letters of Credit or Financial Letters of
Credit, as the case may be, during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates separately agreed upon between the Borrowers and each Issuing
Bank on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate (and,
if later, the date on which there ceases to be any Revolving Exposure) and any
such fees accruing after the date on which the Revolving Commitments terminate
shall be payable on demand. Any other fees payable to an Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

 

53



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, on and after the date the Required Lenders so request, bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan made to a Borrower shall be payable by such
Borrower in arrears on each Interest Payment Date for each such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

54



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Connection Taxes that
are income or franchise Taxes imposed on (or measured by) the net income of such
Lender or that are branch profits Taxes) on its Loans, loan principal, Letters
of Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which such Lender in its sole judgment deems material in
the context of this Agreement and its Loans or participations in Letters of
Credit hereunder, then the relevant Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), by an amount which such
Lender in its sole judgment deems to be material in the context of this
Agreement and its Loans, Commitments and participations in Letters of Credit
hereunder, then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure by a Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(e) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.18 or Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or

 

56



--------------------------------------------------------------------------------

expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The relevant Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law (as determined in the good faith discretion
of the applicable withholding agent); provided that if any withholding agent
shall be so required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such withholding
agent shall make such deductions and (iii) such withholding agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Each Borrower and any other Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, both (i) Indemnified Taxes
that are Indonesian Taxes (other than Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document) and (ii) Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, or
that are required to be withheld or deducted from a payment thereto by or on
account of any obligation of a Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
provided, however, that the Loan Parties shall not be obligated to make payment
to the Administrative Agent or any Lender or Issuing Bank

 

57



--------------------------------------------------------------------------------

pursuant to this Section in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes if such penalties, interest or other
liabilities are attributable to the gross negligence or wilful misconduct of the
Administrative Agent, such Lender or such Issuing Bank; provided, further, that
no Non-Indonesian Lender that is a permitted assignee shall be entitled to
receive, with respect to Indonesian Taxes that are withholding Taxes with
respect to payments of interest on such Non-Indonesian Lender’s Loans, any
greater payment under this Section 2.16(c) than such Non-Indonesian Lender’s
assignor would have been entitled, immediately before the applicable assignment,
to receive under this Section 2.16(c) with respect to the rights assigned or
otherwise transferred to such Non-Indonesian Lender. A certificate as to the
amount of such payment or liability, including a calculation thereof determined
in the sole discretion of the Lender, the Issuing Bank or the Administrative
Agent, delivered to a Loan Party by a Lender or an Issuing Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority (and in the case of Indonesian Taxes, not
later than 90 days after the date on which such payment is made), such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrowers and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the

 

58



--------------------------------------------------------------------------------

Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrowers or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrowers
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.16(f). If any form or
certification previously delivered by such Lender pursuant to this
Section 2.16(f) expires or becomes obsolete or inaccurate in any respect, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrowers and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrowers and
the Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto) duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for which payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, executed originals of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) executed originals
of IRS Form W-8BEN and (2) a certificate substantially in the

 

59



--------------------------------------------------------------------------------

form of Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) executed originals of IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of each
such partner; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation as is necessary to enable the Borrowers or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund and/or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.16 (including additional amounts paid
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying

 

60



--------------------------------------------------------------------------------

party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay an amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.

(h) Nothing contained in this Section 2.16 shall require the Administrative
Agent, any Issuing Bank or any Lender (or permitted assignee or Participant) to
make available any of its Tax returns or any other information that it deems to
be confidential or proprietary, to any Loan Party or any other Person.

(i) Each party’s obligations under this Section 2.16 shall survive any
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

(j) For purposes of Sections 2.16(e) and (f), the term “Lender” includes any
Issuing Bank.

(k) For purposes of this Section 2.16, the term “applicable law” includes FATCA.

(l) Without in any way affecting PTFI’s obligations under the other provisions
of this Section 2.16, PTFI, at the request of any Lender (or permitted assignee
or Participant), any Issuing Bank or the Administrative Agent, promptly furnish
to such Lender (or permitted assignee or Participant), such Issuing Bank or the
Administrative Agent any other information, documents and receipts that such
Lender (or permitted assignee or Participant), such Issuing Bank or the
Administrative Agent may require to establish to its satisfaction that full and
timely payment has been made of all Indonesian Taxes required to be paid
hereunder.

(m) PTFI shall notify the Lenders (through the Administrative Agent) promptly
upon becoming aware of the application or imposition, or scheduled future
application or imposition, of Indonesian Taxes; and each Lender (if not
theretofore notified by PTFI) shall notify PTFI of any such application or
imposition which becomes known to its officers then supervising the Loans of
such Lender hereunder as part of their normal duties and of any change of its
lending office or establishment or closing of a branch in Indonesia by such
Lender which would give rise to the application or imposition of Indonesian
Taxes.

 

61



--------------------------------------------------------------------------------

(n) (i) Each Lender (or permitted assignee or Participant) having its principal
office and applicable lending office outside of Indonesia (a “Non-Indonesian
Lender”) shall use reasonably diligent efforts to deliver to PTFI appropriate
forms, duly completed, evidencing such Non-Indonesian Lender’s entitlement (if
any) under any applicable tax treaty to a reduced rate of withholding of
Indonesian Taxes with respect to payments of interest on Loans of such
Non-Indonesian Lender (which, in the case of any Non-Indonesian Lender that is
organized under the laws of the United States or any State thereof, including
the District of Columbia, shall be both IRS Form 6166 (or any successor form
thereto) and Indonesian Tax Form DGT-2 (or any successor form thereto)) on or
prior to (i) the 90th day following (A) the date hereof or (B) in the case of
any such Non-Indonesian Lender that is a permitted assignee or Participant, the
date such Non-Indonesian Lender becomes a permitted assignee or Participant, and
(ii) the anniversary day, in each subsequent year, of the applicable date in
subsection (i); provided that in the event a Non-Indonesian Lender is a
disregarded entity for U.S. federal income tax purposes, such forms shall be
delivered by such Lender’s parent; and provided further that, notwithstanding
the foregoing, no Lender shall be required to obtain certification of Indonesian
Tax Form DGT-2 (or any successor form or any similar form in connection with
Indonesian Taxes) from any Governmental Authority in the country where such
Lender is resident. Following delivery by a Non-Indonesian Lender to PTFI of the
appropriate forms referenced in the preceding sentence of this Section 2.16(n),
duly completed, PTFI is authorized to file such forms with the appropriate
Indonesian taxing authorities in order to obtain a reduced rate of withholding
of Indonesian Taxes with respect to payments of interest on Loans of such
Non-Indonesian Lender.

(ii) Each Non-Indonesian Lender shall use reasonably diligent efforts to deliver
to PTFI such certificates, forms or other documents as may be necessary under
any other provision of applicable law (including any amendment, modification or
supplement to IRS Form 6166 or such analogous form referred to in the second
preceding sentence) to reduce the withholding rate of Indonesian Taxes with
respect to payments of interest on Loans of such Non-Indonesian Lender on or by
the 90th day following the date on which PTFI shall have delivered to such
Non-Indonesian Lender written notice of the existence of such provision of
applicable law together with a copy thereof (accompanied by a sworn English
translation if such provision of applicable law is not in English); provided,
however, that such Non-Indonesian Lender shall not be required to deliver any
such certificate, form or other document that would, in the reasonable judgment
of such Non-Indonesian Lender, be otherwise disadvantageous to such
Non-Indonesian Lender; and provided further that such Non-Indonesian Lender
shall have no obligation to deliver any such certificates, forms or other
documents that it is not legally able to deliver or with respect to information
deemed by such Non-Indonesian Lender to be confidential or proprietary.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursements of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16 or otherwise) prior to the time expressly required hereunder or under
such other Loan Document for

 

62



--------------------------------------------------------------------------------

such payment (or, if no such time is expressly required, prior to 12:00 noon,
New York City time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this

 

63



--------------------------------------------------------------------------------

paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption and in its sole discretion, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05(c), 2.06(d) or (e), 2.17(d) or 9.03(c), or fail
to purchase participations in the Loans of the other Lenders required to be
purchased by it pursuant to Section 2.17(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender has become a Defaulting Lender, or if any Lender has failed to consent to
a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.02

 

64



--------------------------------------------------------------------------------

requires the consent of all of the Lenders affected and with respect to which
the Required Lenders shall have granted their consent, then FCX may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to one or more assignees that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent, each Principal Issuing
Bank and the Swingline Lender, which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a material reduction in such
compensation or payments, and (iv) in the case of any such assignment resulting
from the failure to provide a consent, the assignee shall have given such
consent and the fee required under Section 9.04(b)(ii)(C) shall have been paid
by such assignee or by the Borrowers. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver,
consent or approval by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue pursuant to Section 2.11(a) on the
unused amount of the Revolving Commitment of such Defaulting Lender;

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the Non-Defaulting Lenders in accordance with their

 

65



--------------------------------------------------------------------------------

respective Applicable Percentages but only to the extent that the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the sum of all Non-Defaulting
Lenders’ Revolving Commitments;

(ii) if (x) an Event of Default has occurred and is continuing or (y) the
reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent (A) first, prepay the portion of such Defaulting Lender’s
Swingline Exposure that has not been reallocated and (B) second, cash
collateralize for the benefit of the Issuing Banks the portion of such
Defaulting Lender’s LC Exposure that has not been reallocated in accordance with
the procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such LC Exposure) and participation fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrowers in accordance with
Section 2.19(c), and, so long as no Event of Default has occurred and is
continuing, participating interests in any such funded Swingline Loan or in any
such issued, amended, reviewed or extended Letter of Credit will be allocated

 

66



--------------------------------------------------------------------------------

among the Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i)
(and such Defaulting Lender shall not participate therein).

In the event that (a) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (b) the Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan, and no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit, unless the Swingline Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrowers or
such Revolving Lender satisfactory to the Swingline Lender or such Issuing Bank,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Revolving Lender to hold such Loans
in accordance with its Applicable Percentage.

SECTION 2.20. Incremental Revolving Commitments. (a) FCX may on one or more
occasions, by written notice to the Administrative Agent, request, during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments, provided that the aggregate amount of all the Incremental Revolving
Commitments established hereunder shall not exceed $1,000,000,000. Each such
notice shall specify (i) the date on which FCX proposes that the Incremental
Revolving Commitments shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent and (ii) the amount of the Incremental Revolving Commitments being
requested (it being agreed that (A) any Lender approached to provide any
Incremental Revolving Commitment may elect or decline, in its sole discretion,
to provide such Incremental Revolving Commitment and (B) any Person that FCX
proposes to become an Incremental Revolving Lender must be reasonably acceptable
to the Administrative Agent, each Principal Issuing Bank and the Swingline
Lender).

(b) The terms and conditions of any Incremental Revolving Commitments and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single class with such Revolving
Commitments and Loans.

 

67



--------------------------------------------------------------------------------

(c) The Incremental Revolving Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by each Borrower,
each Incremental Lender providing such Incremental Revolving Commitments and the
Administrative Agent; provided that no Incremental Revolving Commitments shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Revolving Commitments
and the making of Loans and issuance of Letters of Credit thereunder to be made
on such date, (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date, (iii) after giving effect to such Incremental Revolving Commitments and
the making of Loans and other extensions of credit thereunder to be made on the
date of effectiveness thereof and assuming that all Incremental Revolving
Commitments are fully drawn, the Borrowers shall be in pro forma compliance with
the financial covenants set forth in Sections 6.06 and 6.07, (iv) the Borrowers
shall make any payments required to be made pursuant to Section 2.15 in
connection with such Incremental Revolving Commitments and the related
transactions under this Section and (v) the Borrowers shall have delivered to
the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Revolving Lender, (i) such Incremental Revolving Lender shall be
deemed to be a “Revolving Lender” hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders hereunder and shall be
bound by all agreements, acknowledgements and other obligations of Lenders
hereunder and under the other Loan Documents, and (ii)(A) such Incremental
Revolving Commitment shall constitute (or, in the event such Incremental
Revolving Lender already has a Revolving Commitment, shall increase) the
Revolving Commitment of such Incremental Revolving Lender and (B) the aggregate
Revolving Commitment shall be increased by the amount of such Incremental
Revolving Commitment, in each case, subject to further increase or reduction
from time to time as set forth in the definition of the term “Revolving
Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Revolving Commitment, the Revolving Exposure of the Incremental
Revolving Lender holding such Commitment, and the Applicable Percentage of all
the Revolving Lenders, shall automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental

 

68



--------------------------------------------------------------------------------

Revolving Lender shall purchase from each Revolving Lender, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans and participations in Letters of Credit outstanding on such date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and funded participations in Letters of Credit
will be held by all the Revolving Lenders (including such Incremental Revolving
Lenders) ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of such Incremental Revolving Commitment.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from FCX referred to in Section 2.20(a)
and of the effectiveness of any Incremental Revolving Commitments, in each case
advising the Lenders of the details thereof and of the Applicable Percentages of
the Revolving Lenders after giving effect thereto and of the assignments
required to be made pursuant to Section 2.20(e).

ARTICLE III

Representations and Warranties

Each of the Borrowers represents and warrants to the Lenders on the Effective
Date, on the Closing Date and on each other date on which representations and
warranties are made or deemed made hereunder that (the representations and
warranties made hereunder on and after the Closing Date and set forth in this
Article III shall, to the extent made or deemed to be made with respect to the
Subsidiaries, be deemed to apply to the Subsidiaries after giving effect to the
consummation of the PXP Acquisition and/or the MMR Acquisition, in each case if
consummated at or prior to the time such representations and warranties are made
or deemed made hereunder):

SECTION 3.01. Organization; Powers. Each Borrower, each Loan Party and each of
FCX’s other Subsidiaries is duly organized and validly existing (except to the
extent that the failure of such other Subsidiaries to be duly organized and
validly existing would not, individually or in the aggregate, be expected to
result in a Material Adverse Effect) and, to the extent applicable, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is in good standing under the
laws of the jurisdiction of its organization, has, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, all requisite power and authority to carry
on its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is, to the extent applicable, in good standing in, every jurisdiction where
such qualification is required.

 

69



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The performance by each Loan Party
of the Loan Documents to which it is a party, the Borrowings and the issuances
of Letters of Credit hereunder and the Transactions to be entered into by each
Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by each Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, concepts of reasonableness and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth in
Schedule 3.03, the performance by each Loan Party of the Loan Documents to which
it is to be party, the Borrowings and the issuances of Letters of Credit
hereunder and the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) other consents, approvals, registrations, filings or actions the
failure of which to obtain or make, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the charter, by-laws or other organizational documents of FCX or any
other Loan Party, (c) except to the extent that any such violations or defaults
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (i) will not violate any applicable law or regulation
or any order of any Governmental Authority and (ii) will not violate or result
in a default under any indenture, agreement or other instrument binding upon FCX
or any of its Subsidiaries or its assets and (d) will not result in the creation
or imposition of any Lien on any asset of FCX or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) FCX has
heretofore furnished to the Lenders (i) FCX’s consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 31, 2011, reported on by Ernst & Young LLP,
independent registered public accountants and (ii) FCX’s unaudited consolidated
balance sheet and consolidated statements of income, comprehensive income,
equity and cash flows as of and for the nine months ending September 30, 2012.
Such financial statements present fairly, in all material respects, the
consolidated financial position and consolidated results of operations and cash
flows of FCX and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year-end adjustments and the
absence of footnotes in the case of such unaudited financial statements.

(b) Except as set forth in Schedule 3.04(b), since December 31, 2011, there has
been no material adverse change in (i) the business, operations or financial
condition of FCX and its Subsidiaries, taken as a whole, (ii) the ability of any
Loan Party to perform its obligations under any Loan Document or (iii) the
rights of or benefits available to the Lenders under the Loan Documents.

 

70



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Except to the extent that any failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect and except for approvals from any Governmental Authority
customarily obtained after the closing of sales or transfer involving assets in
the Gulf of Mexico or the Pacific Ocean, FCX and each of its Subsidiaries has
good title to, or valid leasehold interests in, all of its real and personal
property material to its business, except for Liens permitted by Section 6.02.

(b) Except to the extent that any such failure or infringement, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, FCX and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by FCX and its Subsidiaries does
not infringe upon the rights of any other Person.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting FCX or any of its Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except for the Disclosed Matters and except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither FCX nor any of its Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for its operations or
properties under any applicable Environmental Law, (ii) is obligated to
remediate or correct any condition resulting from releases of Hazardous
Materials or (iii) has received written notice of any claim with respect to any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. FCX and its Subsidiaries are
in compliance in all material respects with all laws, regulations and orders of
any Governmental Authority applicable to them or their properties and all
indentures, agreements (including, in the case of PTFI, the Contract of Work)
and other instruments binding upon them or their properties, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” under the Investment Company Act of 1940.

SECTION 3.09. Taxes. FCX and its Subsidiaries have timely filed or caused to be
filed all Tax returns and reports required to have been filed by them and have
paid or caused to be paid all Taxes required to have been paid by them, except
(i) any Taxes that are being contested in good faith by appropriate proceedings
and for which FCX or such Subsidiary, as applicable, has, to the extent required
by GAAP, set aside on its books adequate reserves and (ii) returns and reports
the non-filing of which,

 

71



--------------------------------------------------------------------------------

and Taxes the non-payment of which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such Plans, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Financial Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11. Disclosure. The Confidential Information Materials and the other
reports, financial statements, certificates and other information furnished in
writing by the Borrowers or any of their representatives in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements have been made. Notwithstanding the foregoing, it is
understood and agreed that the periodic reports and other information of FCX
filed with the SEC pursuant to Section 13 of the Exchange Act speak as of the
date of such reports or other filings and not of any subsequent time and,
therefore, the representation set forth in the first sentence of this paragraph
is applicable to the information contained in such reports or other filings only
as of the date of such reports or other filings. Additionally, notwithstanding
anything to the contrary contained herein, the representation in the first
sentence of this paragraph shall not apply to forward-looking information
contained in the filings made by FCX or PXP with the SEC pursuant to Section 13
of the Exchange Act, and the Borrowers shall have no liability with respect to
such forward-looking information, except to the extent that FCX would have
liability to investors in its public securities under the Exchange Act after the
application of Section 21E of the Exchange Act.

SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all material
insurance maintained by or on behalf of FCX and its Subsidiaries as of the
Effective Date. As of the Effective Date, all material premiums in respect of
such insurance are current and such insurance is in full force and effect. FCX
believes that the insurance maintained by or on behalf of FCX and its
Subsidiaries is adequate.

SECTION 3.13. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against FCX or any Subsidiary pending or, to the knowledge
of FCX, threatened, that would reasonably be expected to result, individually

 

72



--------------------------------------------------------------------------------

or in the aggregate, in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which FCX or any Subsidiary is a party that would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board.

SECTION 3.15. Pari Passu Status. The Obligations of the Borrowers under this
Agreement rank, and will rank, at least pari passu in right of payment with all
unsecured, unsubordinated Indebtedness of the Borrowers.

SECTION 3.16. Status of PTFI for Tax Purposes. As of the Effective Date, PTFI is
an “existing 80/20 company” within the meaning of Section 871(l) of the Code.

SECTION 3.17. OFAC. Neither FCX nor any of its Subsidiaries, nor any
(a) director or officer thereof or (b) to the knowledge of any Borrower, any
agent, employee or Affiliate thereof, is currently subject to any U.S. sanctions
administered or enforced by OFAC, and the Borrowers will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing activities of or with any Person or any
country or territory that, at the time of such financing, is the subject of any
OFAC sanctions.

SECTION 3.18. FCPA. No part of the proceeds of the Loans will be used, directly
or indirectly, for any payments to any officer or employee of a government, or
government-controlled entity, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the FCPA.

SECTION 3.19. Solvency. Immediately after the consummation of the Transactions
and the other transactions to occur on the Closing Date as of the Closing Date,
(a) the fair value of the assets of the Borrowers and the Subsidiaries, taken as
a whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of the Borrowers
and the Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrowers and the Subsidiaries,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Borrowers and the Subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which they
are engaged, as such business is conducted at the time of and is proposed to be
conducted following the Closing Date.

 

73



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, at least five business days
prior to the Effective Date, all documentation and other information with
respect to FCX and PTFI that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, to the extent such documentation and other
information was requested at least 10 days prior to the Effective Date.

The Administrative Agent shall promptly notify the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

SECTION 4.02. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue, amend, renew or extend any Letter of Credit
hereunder, and the incorporation of the Existing Letters of Credit as Letters of
Credit hereunder, are subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents or equivalent documents of each Person that is or
is required to be a Loan Party as of the Closing Date and a copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is or is required to be a Loan Party as of the Closing Date (or
a duly authorized committee thereof) authorizing (A) the execution, delivery and
performance of the Loan Documents to which it is a party and (B) in the case of
the Borrowers, the extensions of credit hereunder, together with such
certificates relating to the good standing (if applicable) of each Person that
is a Loan Party as the Administrative Agent may reasonably request and (ii) a
certificate of each Person that is a Loan Party as of the Closing Date, dated
the Closing Date, reasonably satisfactory in form to the Administrative Agent,
executed by the President, a Vice President, a Financial Officer, a Secretary,
an Assistant Secretary or any similar officer of such Loan Party, and attaching
the documents referred to in clause (a)(i) above.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Davis Polk & Wardwell LLP, New York counsel for the

 

74



--------------------------------------------------------------------------------

Borrowers and the Subsidiaries, substantially in the form of Exhibit D-1,
(ii) Jones, Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel
for the Borrowers and the Subsidiaries, substantially in the form of Exhibit
D-2, (iii) Indonesian counsel for the Borrowers, substantially in the form of
Exhibit D-3 and (iv) if applicable, local counsel in each jurisdiction where a
Loan Party is organized, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received from (i) each subsidiary of PXP
that has issued a Guarantee of any PXP Indenture Debt, if such Guarantee shall
remain outstanding after giving effect to the Transactions to occur on the
Closing Date, and (ii) any other Subsidiary of FCX that is, as of the Closing
Date, required to enter into a Guarantee Agreement pursuant to Section 5.11, a
counterpart of the Guarantee Agreement duly executed and delivered by such
Person, together with, to the extent requested by the Administrative Agent,
documents and opinions of the type referred to in paragraphs (a) and (b) of this
Section 4.02 with respect to such Person. The Administrative Agent shall have
received from PXP a joinder to this Agreement in substantially the form of
Exhibit F duly executed and delivered by PXP, together with documents and
opinions of the type referred to in paragraphs (a) and (b) of this Section 4.02
with respect to PXP.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) all fees separately
agreed to be payable to the Agents, the Lenders, JPMS and MLPFS by FCX in
respect of this Agreement and (ii) to the extent invoiced at least one Business
Day prior to the Closing Date, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrowers under this Agreement or any other Loan
Document.

(e) The Specified PXP Representations shall be true and correct on and as of the
Closing Date.

(f) The PXP Acquisition shall have been consummated, or substantially
simultaneously with the effectiveness of this Agreement on the Closing Date
shall be consummated, in accordance with applicable law and the PXP Acquisition
Agreement (and no provision of the PXP Acquisition Agreement shall have been
waived, amended, supplemented or otherwise modified in a manner material and
adverse to the Lenders without the consent of JPMS and MLPFS). JPMS and MLPFS
shall have received certified copies of the documentation relating to the PXP
Acquisition that has been received by FCX, except to the extent that the
provision thereof to JPMS and MLPFS is prohibited by law or any applicable
confidentiality agreements. The terms of any other agreements that are material
to the interests of the Lenders entered into in connection with the PXP
Acquisition shall not be inconsistent in any material respect with the terms of
this Agreement and the PXP Acquisition Agreement, as applicable.

 

75



--------------------------------------------------------------------------------

(g) To the extent, if any, required to be prepared under the Securities Act and
Regulation S-X thereunder, in connection with the PXP Acquisition, the MMR
Acquisition and any other transactions consummated on or prior to the Closing
Date, JPMS and MLPFS shall have received a pro forma consolidated balance sheet
of FCX as of the date of the most recent consolidated balance sheet delivered
hereunder (or, if no consolidated balance sheet has yet been delivered
hereunder, as of the date of the most recent balance sheet referred to in
Section 3.04(a)) and a pro forma statement of operations for the most recent
fiscal year, subsequent interim period (if available) and 12-month period ending
on the last day of such interim period, in each case reflecting such pro forma
adjustments as shall be required under the Securities Act and Regulation S-X
thereunder.

(h) On the Closing Date, FCX shall, on a pro forma basis, (i) be in compliance
with the financial covenant set forth in Section 6.07 and (ii) have a ratio of
(A) Closing Date Total Debt to (B) Consolidated EBITDAX not greater than 3.75 to
1.00; and the Administrative Agent shall have received a certificate of a
Financial Officer of FCX setting forth, in reasonable detail, the calculations
(including pro forma adjustments) of Consolidated EBITDAX, Closing Date Total
Debt and Consolidated Cash Interest Expense upon which compliance with the
condition in this paragraph (h) is based.

(i) There shall not have occurred any event or circumstance that has resulted in
a PXP Material Adverse Effect.

(j) All commitments under the Existing Revolving Credit Agreement shall have
been (or, substantially simultaneously with the effectiveness of this Agreement
on the Closing Date, shall be) terminated, and all loans, interest and other
amounts accrued or owing thereunder shall have been repaid in full (except that
the Existing Letters of Credit shall remain outstanding as Letters of Credit
hereunder) and all Guarantees and Liens granted in respect thereof (other than
Liens permitted by Section 6.02(n)) shall have been (or, substantially
simultaneously with the effectiveness of this Agreement on the Closing Date,
shall be) released. The Administrative Agent shall have received a payoff and
release letter with respect to the Existing Revolving Credit Agreement in form
and substance reasonably satisfactory to the Administrative Agent.

The Administrative Agent shall promptly notify the Lenders of the Closing Date,
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
the obligations of the Lenders to make Loans and of the Issuing Banks to issue,
amend, renew or extend Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions shall have been satisfied (or waived in
accordance with Section 9.02) at or prior to 5:00 p.m., New York City time, on
the earlier of (i) September 5, 2013 and (ii) the date on which the PXP
Acquisition Agreement is terminated prior to the consummation of the PXP
Acquisition (and, in the event such conditions shall not have been so satisfied
or waived, the Commitments shall terminate at such time).

 

76



--------------------------------------------------------------------------------

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan,
and of any Issuing Bank to issue, amend, extend or renew a Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) With respect to any credit event after the Closing Date, the representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, in each case after the Closing Date, as
applicable, no Default shall have occurred and be continuing.

Each making of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders and the Administrative Agent that:

SECTION 5.01. Financial Statements and Other Information. FCX will furnish to
the Administrative Agent and each Lender (for purposes of this Section 5.01,
each of FCX and PTFI is referred to as a “Reporting Person”):

(a) within 90 days after the end of each fiscal year of such Reporting Person
(or, so long as such Reporting Person shall be subject to periodic reporting
obligations under the Exchange Act, by the date that the Annual Report on Form
10-K of such Reporting Person for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), an audited
consolidated balance sheet of such Reporting Person and its consolidated
Subsidiaries and related consolidated statements of income, comprehensive
income, equity and cash flows as of the end of and for such year, setting forth
in

 

77



--------------------------------------------------------------------------------

each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other registered independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of such Reporting Person and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
PTFI shall only be required to furnish such audited reports for any fiscal year
to the extent otherwise available to PTFI, and if such audited reports are not
otherwise available for any fiscal year, PTFI shall instead within 90 days after
the end of such fiscal year, furnish an unaudited consolidated balance sheet of
PTFI and its consolidated Subsidiaries and related unaudited consolidated
statements of income, comprehensive income, equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of PTFI and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of such Reporting Person (or, so long as such Reporting Person
shall be subject to periodic reporting obligations under the Exchange Act, by
the date that the Quarterly Report on Form 10-Q of such Reporting Person for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), an unaudited consolidated balance sheet
of such Reporting Person and its consolidated Subsidiaries and related
consolidated statements of income as of the end of and for such fiscal quarter
and related consolidated statements of income, comprehensive income, equity and
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
such Reporting Person and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements of FCX under clause
(a) or (b) above, a certificate of a Financial Officer of FCX (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06 and 6.07, (iii) setting forth reasonably detailed
calculations of Consolidated Net Income, Consolidated Total Assets, Consolidated
Cash Interest Expense and Consolidated EBITDAX as at the end of and for the
applicable fiscal

 

78



--------------------------------------------------------------------------------

period and (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accountants that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Sections
6.06 or 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by any
Borrower with the SEC or any Governmental Authority succeeding to any or all of
the functions of said Commission (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(f) so long as PTFI is a Subsidiary, a copy of any amendment to the Contract of
Work or Memorandum of Understanding within 30 days following the execution and
delivery thereof;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

(h) in the case of FCX, within 180 days after the end of each fiscal year of
FCX, a copy of the Voluntary Principles on Security and Human Rights, prepared
in a manner consistent with FCX’s past practice.

Materials required to be delivered pursuant to clause (e) of this Section 5.01
shall be deemed to have been delivered on the date on which such materials are
posted on the SEC’s website at www.sec.gov; provided that FCX shall promptly
notify the Administrative Agent and the Lenders of any such posting.

SECTION 5.02. Notices of Material Events. Promptly after any Financial Officer
of FCX obtains knowledge thereof, FCX will furnish to the Administrative Agent
and each Lender written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting FCX or any

 

79



--------------------------------------------------------------------------------

Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of FCX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. FCX will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence, except in the
case of any Subsidiary other than PTFI, to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and (b) the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or, so long as PTFI is a Subsidiary, permitted by Section 9.16(c).

SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay all Tax liabilities, before the same shall become
delinquent or in default, except where (a)(i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make any such payments,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Insurance. FCX will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations (after giving effect to any self-insurance reasonable
and customary for similarly situated companies).

SECTION 5.06. Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account sufficient to permit the preparation of financial statements in
accordance with GAAP. Each Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to

 

80



--------------------------------------------------------------------------------

examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 5.06 and the Administrative Agent shall
not exercise such rights more than two times during any calendar year absent the
existence of an Event of Default and for one such time the reasonable expenses
of the Administrative Agent in connection with such visit or inspection shall be
for the Borrowers’ account; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the reasonable expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give each Borrower the
opportunity to participate in any discussions with such Borrower’s independent
accountants.

SECTION 5.07. Compliance with Laws; Environmental Reports. (a) Each Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, each Borrower
will, and will cause each Subsidiary to, (i) comply, in all material respects
with all Environmental Laws applicable to its operations and properties,
(ii) obtain and renew all permits required by Environmental Laws necessary for
its operations and properties, and (iii) conduct any remedial or reclamation
actions in compliance with applicable Environmental Laws; provided, however,
that the Borrowers and the Subsidiaries shall not be required to undertake any
remedial or reclamation action or obtain or renew any environmental permit, or
comply with any Environmental Law to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate
reserves, in accordance with GAAP, are maintained in connection therewith. If
any Borrower is in default of its obligations under this paragraph, the
Borrowers will, at the request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 60 days after such request,
at the expense of the Borrowers, an environmental site assessment report for the
properties to which such default relates, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and evaluating
whether or not Hazardous Materials are likely to have been released at or to
have adversely affected the property, or otherwise resulted in Environmental
Liability and the estimated cost of any compliance or remedial action in
connection with such matters.

(c) With respect to the environmental report evaluating PTFI’s environmental
practices at its properties in Indonesia and prepared by one or more reputable
environmental consulting firms (an “External Environmental Report”), FCX shall
deliver the voluntary External Environmental Report to the Administrative Agent
within 30 days of delivery of the final such report to FCX, commencing with the
report relating to the environmental evaluation that will be commenced during
2014.

 

81



--------------------------------------------------------------------------------

Thereafter, FCX shall deliver a copy of any subsequent voluntary External
Environmental Report to the Administrative Agent within 30 days of delivery of
the final such report to FCX. The voluntary External Environmental Reports shall
be delivered to the Administrative Agent by FCX at three year intervals (though
for the avoidance of doubt, delivery will in no event be required to be made on
a specific date following such interval) unless the applicable Governmental
Authority in Indonesia makes preparation of such a report mandatory, in which
case, FCX shall provide such External Environmental Reports to the
Administrative Agent at intervals as required by Indonesian law. The Borrowers
will implement, as promptly as practicable after the receipt of any External
Environmental Report, any recommendations contained in such report if the
failure to implement such recommendations could reasonably be expected to result
in a Material Adverse Effect.

(d) To the extent a Borrower or any Subsidiary is not the operator of any Oil
and Gas Property, no such Borrower or Subsidiary shall be obligated to directly
perform any undertakings contemplated by the covenants and agreements contained
in this Section 5.07 which are performable only by such operator and are beyond
the control of such Borrower or Subsidiary, provided that such Borrower or
Subsidiary shall be obligated to use commercially reasonable efforts to
(i) enforce such operator’s contractual obligations to maintain, develop and
operate the Oil and Gas Properties subject to the terms of such contractual
obligations and (ii) cause such operator to comply with this Section 5.07.

SECTION 5.08. Use of Proceeds and Letters of Credit. On the Closing Date, the
proceeds of Revolving Loans may be used by the Borrowers to repay all amounts
outstanding under the Existing Revolving Credit Agreement. At any time on or
after the Closing Date, Letters of Credit and the proceeds of Revolving Loans
and Swingline Loans will be used for working capital and other general corporate
purposes, including acquisitions, of FCX and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation (including on the part of any Lender) of
Regulation U or X of the Board. FCX shall ensure that at all times not more than
25% of the value of the assets subject to the provisions of Sections 6.02 and
6.03 will consist of Margin Stock (as defined in Regulation U of the Board);
provided that FCX may permit such Margin Stock to exceed 25% of the value of the
assets subject to the provisions of Sections 6.02 and 6.03 if FCX shall have
otherwise put into place currently effective arrangements to ensure compliance
with Regulation U and X and the Administrative Agent shall have received an
opinion satisfactory to it as to such compliance from a law firm satisfactory to
the Administrative Agent.

SECTION 5.09. Source of Interest. To the extent that PTFI continues to be
characterized as a domestic corporation for the purposes of Section 861 of the
Code, PTFI (a) will conduct its business so that PTFI meets the definition of
“existing 80/20 company” within the meaning of Section 871(l) of the Code as in
effect on the Effective Date, and so that interest paid on the Loans by PTFI to
or for the account of any Lender (or permitted assignee or Participant) will be
deemed to be interest paid by an existing 80/20 company within the meaning of
Sections 871(i)(2)(B)(ii), 871(l) and 881(d) of the

 

82



--------------------------------------------------------------------------------

Code as in effect on the Effective Date, and (b) will use its best efforts
(without undue cost) to conduct its business so that PTFI meets the definition
of “existing 80/20 company” within the meaning of Section 871(l) of the Code (as
it may be amended or substituted after the Effective Date), and so that interest
paid on the Loans by PTFI to or for the account of any Lender (or permitted
assignee or Participant) will be deemed to be interest paid by an existing 80/20
company within the meaning of Sections 871(i)(2)(B)(ii), 871(l) and 881(d) of
the Code (as it may be amended or substituted after the Effective Date).

SECTION 5.10. Indonesian Translation. Within 180 days of the Effective Date, or
such later date as determined in the sole discretion of the Administrative
Agent, FCX shall have delivered a reasonably satisfactory Indonesian version of
this Agreement to the Administrative Agent. This Agreement is executed in a text
using the English language and the Indonesian language. Both texts are the same
and effective as of the execution of this Agreement. Each of the parties hereto
agrees that if there is any conflict between the English language text and the
Indonesian language text of this Agreement, the English language text shall, to
the extent permitted by applicable law, prevail. Each of the parties hereto
confirms that it has read and understood the content and consequences of this
Agreement and has no objection if the English language text prevails in the
event of any such conflict.

SECTION 5.11. Guarantee Requirement. The Borrowers will, and will cause their
Subsidiaries to, ensure that the Guarantee Requirement is at all times
satisfied, and in connection therewith will, and will cause their Subsidiaries
to, execute and deliver such documents, instruments and agreements, and take all
corporate or other actions and all actions that may be required under any
applicable laws or regulations or that the Administrative Agent may reasonably
request, to cause the Guarantee Requirement to be satisfied, subject to
Section 11.02.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:

SECTION 6.01. Subsidiary Indebtedness. Each Borrower will not permit any
Subsidiary (other than PTFI, PXP or any Subsidiary Guarantor) to create, incur,
assume or permit to exist any Indebtedness or Attributable Debt, except:

(a) Guarantees of Indebtedness created under the Loan Documents;

 

83



--------------------------------------------------------------------------------

(b) Indebtedness, including Guarantees, existing on the date hereof and set
forth in Schedule 6.01;

(c) Guarantees of Indebtedness of any Subsidiary (other than PTFI, PXP or any
Subsidiary Guarantor) to the extent such Indebtedness is permitted under this
Agreement;

(d) Indebtedness of any Subsidiary to FCX or any Subsidiary;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof; or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) no other Subsidiary (other than a Subsidiary into
which the acquired Person is merged or any existing Subsidiary of the acquired
Person) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, except to the extent that such Guarantee is incurred pursuant to
Section 6.01(i);

(f) Indebtedness and Attributable Debt in respect of sale and leaseback
transactions permitted by Section 6.04, in each case incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof but excluding Project Financings; provided that
(i) any such Indebtedness or Attributable Debt is incurred within 180 days prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) any such Attributable Debt is incurred in
accordance with Section 6.04;

(g) Project Financings and Guarantees thereof in each case by the direct or
indirect parent or parents of the applicable Project Financing Subsidiary;

(h) letters of credit in connection with environmental assurances and
reclamation, provided that the aggregate face amount of all outstanding letters
of credit issued pursuant to this paragraph (h), when taken together with the
aggregate amount of cash and other assets of FCX and the Subsidiaries securing,
in accordance with Section 6.02(k), (i) environmental assurance and reclamation
claims and (ii) letters of credit in connection with environmental assurance and
reclamation claims (other than cash and other assets of any Subsidiary (other
than PTFI, PXP or any Subsidiary Guarantor) securing any letter of credit as to
which any Subsidiary (other than PTFI, PXP or a Subsidiary Guarantor) is the
account party), shall not at any time exceed $1,250,000,000;

 

84



--------------------------------------------------------------------------------

(i) other Indebtedness (including, for the avoidance of doubt, letters of credit
in connection with environmental assurances and reclamation) and Attributable
Debt in respect of sale and leaseback transactions permitted pursuant to
Section 6.04, provided that, at the time of incurrence of any such Indebtedness
and Attributable Debt and after giving effect thereto, the sum of (i) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
incurred pursuant to this paragraph (i), (ii) the aggregate principal amount of
outstanding Indebtedness and Attributable Debt of FCX, PTFI, PXP or any
Subsidiary Guarantor secured by a Lien pursuant to Section 6.02(l) and (iii) the
total book value (as would be reflected on a balance sheet prepared on a
consolidated basis in accordance with GAAP) of all assets subject to any Lien
pursuant to Section 6.02(o) shall not exceed the greater of (A) $2,250,000,000
and (B) 7.5% of Consolidated Total Assets (provided, however, that the
limitations set forth in clauses (A) and (B) shall not restrict the incurrence
of any Indebtedness or Attributable Debt under this paragraph (i) which (1) is
incurred to refinance Indebtedness or Attributable Debt previously incurred
pursuant to this paragraph (i) and (2) does not increase the outstanding
principal amount of such refinanced Indebtedness or Attributable Debt by more
than the amount of accrued interest thereon and fees, expenses and premiums paid
in connection with such refinancing);

(j) Indebtedness under the MMR Senior Notes; and

(k) Indebtedness and Attributable Debt incurred in connection with the
refinancing of any Indebtedness or Attributable Debt outstanding pursuant to
Section 6.01(b), (e), (f), (g) or (j), provided that such refinancing shall not
increase the outstanding principal amount of the Indebtedness or Attributable
Debt being refinanced by more than the amount of accrued interest thereon and
fees, expenses and premiums paid in connection with such refinancing.

SECTION 6.02. Liens. Each Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of FCX or any Subsidiary existing on the
date hereof and set forth in Schedule 6.02; provided that (i) any such Lien
shall not apply to any other property or asset of FCX or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof;

(c) Liens on fixed or capital assets acquired, constructed or improved by FCX or
any Subsidiary; provided that (i) such Liens secure Indebtedness or Attributable
Debt incurred by FCX or any Subsidiary to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital

 

85



--------------------------------------------------------------------------------

Lease Obligations and Indebtedness assumed in connection with the acquisition of
any such assets and secured by a Lien on any such assets prior to the
acquisition thereof, but excluding Project Financings; provided that any such
Attributable Debt is incurred in accordance with Section 6.04, (ii) such Liens
and the Indebtedness or Attributable Debt secured thereby are incurred by FCX or
such Subsidiary no earlier than 180 days prior to, and no later than 180 days
after, the completion of such acquisition, construction or improvement,
(iii) the principal amount of the Indebtedness or Attributable Debt secured
thereby does not exceed by more than a de minimis amount the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of FCX or any Subsidiary;

(d) Liens securing any Project Financing or any Guarantee thereof by any direct
or indirect parent of the applicable Project Financing Subsidiary; provided that
such Liens do not apply to any property or assets of FCX or any of the
Subsidiaries other than the assets of the applicable Project Financing
Subsidiary and Equity Interests in the applicable Project Financing Subsidiary
or any direct or indirect parent thereof that holds no significant assets other
than direct or indirect ownership interests in such Project Financing Subsidiary
or assets related to, or ownership interests in Subsidiaries that hold assets
related to, the operations of such Project Financing Subsidiary;

(e) required margin deposits on, and other Liens on assets (other than Equity
Interests) of, FCX or any Subsidiary securing obligations under Hedging
Agreements entered into in the ordinary course of business to hedge or protect
against actual or reasonably anticipated risks to which FCX or any Subsidiary is
exposed in the conduct and financing of its business, and not in any event for
speculation;

(f) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Subsidiary (or at the time FCX or any Subsidiary acquires
such property, other assets or shares of stock, including any acquisition by
means of a merger, consolidation or other business combination transaction with
or into any Subsidiary); provided, however, that such Liens are not created,
incurred or assumed in anticipation of or in connection with such other Person
becoming a Subsidiary (or such acquisition of such property, other assets or
stock); and provided, further, that such Liens are limited to all or part of the
same property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured the obligations to which such Liens relate;

(g) Liens on assets or property of FCX or any Subsidiary securing Indebtedness
or other obligations of FCX or such Subsidiary owing to any Borrower or any
Subsidiary Guarantor;

(h) Liens securing any refinancing of Indebtedness or Attributable Debt that was
previously so secured and permitted to be secured under this Agreement

 

86



--------------------------------------------------------------------------------

pursuant to Section 6.02(b), (c), (d) or (f); provided that (i) such Lien is
limited to all or part of the same property or assets (plus improvements and
accessions thereto) that secured the Indebtedness or Attributable Debt being
refinanced at the time of such refinancing and (ii) such refinancing shall not
increase the outstanding principal amount of the Indebtedness or Attributable
Debt being refinanced by more than the amount of accrued interest thereon and
fees, expenses and premiums paid in connection with such refinancing;

(i) Liens incurred in the ordinary course of business with respect to
obligations (other than Indebtedness for borrowed money) which do not exceed
$750,000,000 at any one time outstanding;

(j) the RTZ Interests;

(k) Liens on cash and other assets securing (i) environmental assurance and
reclamation claims and (ii) letters of credit in connection with environmental
assurance and reclamation claims, provided that the aggregate amount of cash and
other assets of FCX, PTFI, PXP and the other Subsidiaries subject to Liens under
this paragraph (k) (other than cash or other assets of any Subsidiary (other
than PTFI, PXP or any Subsidiary Guarantor) securing letters of credit as to
which any Subsidiary (other than PTFI, PXP or a Subsidiary Guarantor) is the
account party), when taken together with the aggregate face amount of all
outstanding letters of credit issued pursuant to Section 6.01(h), shall not at
any time exceed $1,250,000,000;

(l) Liens not expressly permitted by clauses (a) through (k) securing
Indebtedness and Attributable Debt, provided that, at the time of incurrence of
any such Indebtedness or Attributable Debt (or, if such Indebtedness or
Attributable Debt was previously outstanding but unsecured, at the time of
incurrence of any such Lien) and after giving effect thereto, the sum of (i) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to this paragraph (l), (ii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(i) and (iii) the total book value (as would be reflected on a
balance sheet prepared on a consolidated basis in accordance with GAAP) of all
assets subject to any Lien pursuant to Section 6.02(o) shall not exceed the
greater of (A) $2,250,000,000 and (B) 7.5% of Consolidated Total Assets as of
such time (provided, however, that the limitations set forth in clauses (A) and
(B) shall not restrict the incurrence of any Lien under this paragraph (l) to
secure Indebtedness or Attributable Debt which (1) is incurred to refinance
Indebtedness or Attributable Debt previously incurred pursuant to this paragraph
(l) and (2) does not increase the outstanding principal amount of such
refinanced Indebtedness or Attributable Debt by more than the amount of accrued
interest thereon and fees, expenses and premiums paid in connection with such
refinancing);

 

87



--------------------------------------------------------------------------------

(m) Liens on the receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”;

(n) Liens on assets of any Subsidiary, other than PTFI, PXP or any Subsidiary
Guarantor, securing Indebtedness and Attributable Debt permitted by Section 6.01
(including, for the avoidance of doubt, intercompany Indebtedness incurred under
Section 6.01(d));

(o) Liens incurred with respect to obligations (other than Indebtedness for
borrowed money); provided that, at the time of incurrence of any such Lien and
after giving effect thereto, the sum of (i) the total book value (as would be
reflected on a balance sheet prepared on a consolidated basis in accordance with
GAAP) of all assets subject to any Lien pursuant to this paragraph (o), (ii) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to Section 6.02(l) and (iii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(i) shall not exceed the greater of (A) $2,250,000,000 and (B) 7.5%
of Consolidated Total Assets as of such time; and

(p) any Lien on cash deposited with The Bank of New York, as trustee under the
Indenture dated as of November 14, 2007, between MMR and The Bank of New York,
to pay the redemption price of any MMR Senior Notes that have been called for
redemption.

SECTION 6.03. Fundamental Changes. (a) FCX will not, nor will it permit any
Subsidiary to, effect any Proscribed Consolidation. “Consolidation” means the
merger, consolidation, liquidation or dissolution of any Person with or into any
other Person or the sale, transfer, lease or other disposition of all or
substantially all the assets of any Person to another Person. “Proscribed
Consolidation” means any merger or consolidation involving FCX in which FCX is
not the surviving Person (the “Successor Company”) unless (i) the Successor
Company will be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia and the
Successor Company will expressly assume, by an agreement executed and delivered
to the Administrative Agent, in form reasonably satisfactory to the
Administrative Agent, all the obligations of FCX under the Loan Documents; and
(ii) immediately after giving effect to such transaction, (y) no Event of
Default shall have occurred and be continuing or would result therefrom and
(z) the Borrowers would be in pro forma compliance with the Financial Covenants.

(b) The Borrowers will not, and will not permit the Subsidiaries to, sell,
transfer, lease or otherwise dispose of, in any transaction or series of related
transactions, assets (including Equity Interests of Subsidiaries) constituting
all or substantially all the assets of FCX and the Subsidiaries taken as a
whole.

SECTION 6.04. Sale and Leaseback Transactions. Each Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or

 

88



--------------------------------------------------------------------------------

indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale and leaseback of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after FCX or
any Subsidiary acquires or completes the construction of such fixed or capital
asset; (b) any such sale and leaseback of Project Financing Assets as part of a
Project Financing, provided in each case that such sale and leaseback is solely
for cash; and (c) any sale and leaseback of fixed or capital assets; provided
that the aggregate amount of the Attributable Debt in respect of such sale and
leaseback transactions under this clause (c) is permitted (i) in the case of
FCX, PTFI, PXP or any Subsidiary Guarantor, to be secured by a Lien pursuant to
Section 6.02(l) and (ii) in the case of any Subsidiary, other than PTFI, PXP or
any Subsidiary Guarantor, to be incurred pursuant to Section 6.01(i).

SECTION 6.05. Fiscal Year. FCX will not change its fiscal year to end on any
date other than December 31.

SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio on the last day of any fiscal quarter to exceed 3.75 to 1.00.

SECTION 6.07. Interest Expense Coverage Ratio. The Borrowers will not permit the
ratio of (a) Consolidated EBITDAX to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters, to be less than
2.50 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,

 

89



--------------------------------------------------------------------------------

certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
any Borrower), 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to FCX
(which notice will be given at the request of any Lender);

(f) (i) default shall be made with respect to any Material Indebtedness if the
effect of any such default shall be to accelerate, or to permit the holder or
obligee of any such Material Indebtedness (or any trustee on behalf of such
holder or obligee) to accelerate, the stated maturity of such Material
Indebtedness or, in the case of Hedging Agreements, require the payment of any
net termination value in respect thereof or, in the case of Project Financings,
permit foreclosure upon, or require FCX or any Subsidiary to repurchase the
related Project Financing Assets; or (ii) any amount of principal or interest of
any Material Indebtedness or any payment under a Hedging Agreement constituting
Material Indebtedness, in each case regardless of amount, shall not be paid when
due, whether at maturity, by acceleration or otherwise (after giving effect to
any period of grace specified in the instrument evidencing or governing such
Material Indebtedness);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary (each, a “Material
Company”) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Material
Company or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Material Company shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Material Company

 

90



--------------------------------------------------------------------------------

or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors;

(i) any Material Company shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $175,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
45 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(l) any Guarantee under any Guarantee Agreement shall cease to be, or shall be
asserted by any Loan Party in writing not to be, a valid and enforceable
Guarantee;

(m) any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of any Borrower or any Subsidiary (either with or without payment of
compensation);

(n) a Change in Control shall occur; or

(o) the applicable Borrower shall fail to provide cash collateral in respect of
any outstanding Letter of Credit having an expiration date after the fifth
Business Day prior to the Maturity Date, by the date that is 30 days prior to
the Maturity Date, in an amount equal to 102% of the LC Exposure in respect of
such Letter of Credit and otherwise in compliance with Section 2.06(c);

then, and in every such event (other than an event with respect to any Borrower
described in clause (g), (h) or (o) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower and
(iii) exercise any or all the remedies then

 

91



--------------------------------------------------------------------------------

available under the Loan Documents; and in case of any event with respect to any
Borrower described in clause (g), (h) or (o) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Each of the Agents hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not an Agent, and such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or

 

92



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or in the absence of its own gross negligence or wilful
misconduct, as determined by a court of competent jurisdiction by a final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by FCX, a Lender or an Issuing Bank, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from (A) any
confirmation of the Revolving Exposure or the component amounts thereof, (B) any
confirmation of the aggregate Revolving Exposure attributable to Loans made to
PTFI and Letters of Credit issued at the request of PTFI or of the component
amounts thereof or (C) any determination as to whether a Letter of Credit
constitutes a Financial Letter of Credit or a Performance Letter of Credit.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related

 

93



--------------------------------------------------------------------------------

Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either Agent, any person listed on the cover page of this
Agreement as an arranger, or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this

 

94



--------------------------------------------------------------------------------

Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either Agent, any person listed on the
cover page of this Agreement as an arranger, or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement on or prior to
the Effective Date, or delivering its signature page to an Assignment and
Assumption or an Incremental Facility Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date and the Closing Date.

No Credit Party shall have any right individually to enforce any Guarantee of
the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Credit Parties in accordance with the terms thereof. Each
Credit Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither the Syndication Agent
nor any Person named on the cover page of this Agreement as an arranger or a
documentation agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and none of the Borrowers nor any other Loan
Party shall have any rights as a third party beneficiary of any such provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

95



--------------------------------------------------------------------------------

(i) if to any Borrower, to it at Freeport-McMoRan Copper & Gold Inc., 333 N.
Central Avenue, Phoenix, AZ 85004, Attention of Treasurer (Telecopy No. (602)
366-7321);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, 3rd Floor, Newark, Delaware
19713-2107, Attention of Richard McCloskey (Telecopy No. (302) 634-1417), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Peter Predun (Telecopy No. (212) 270-5100);

(iii) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, 3rd Floor, Newark, Delaware
19713-2107, Attention of Richard McCloskey (Telecopy No. (302) 634-1417), with a
copy to the Administrative Agent as provided under clause (ii) above;

(iv) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrowers, with a copy
to the Administrative Agent as provided under clause (ii) above; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Lender or any Issuing Bank in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Lenders and the Issuing Banks hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be

 

96



--------------------------------------------------------------------------------

permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, extension or renewal of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Except as provided in Section 2.20, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by each of the Borrowers and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of the Lender holding such Loan or participating in such LC
Disbursement or for whose account such principal, interest or fee is payable,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Disbursement under Section 2.06, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of the Lender holding such Loan or Commitment or
participating in such LC Disbursement or for whose account such interest or fee
is payable, (iv) change Section 2.17(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the percentage
set forth in the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit or revolving commitments pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Revolving Commitments on the date hereof), or (vi) except as expressly provided
for in the Loan Documents, release all or substantially all the Subsidiary
Guarantors from their Guarantees, if any, under the Loan Documents or limit the
liability of all or substantially all the Subsidiary Guarantors in respect of
such Guarantees, without the written consent of each Lender, provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of any Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of such Agent, such Issuing Bank or the Swingline Lender, as the
case may be. Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by each of the Borrowers,
the Required Lenders and the Administrative Agent if (i) by the terms of such
agreement any remaining Commitment and/or Revolving Exposure of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective,

 

97



--------------------------------------------------------------------------------

each Lender not consenting thereto receives payment in full of the principal of
and interest accrued on each Loan made by it and all other amounts owing to it
or accrued for its account under this Agreement and (y) no consent with respect
to any amendment, waiver or other modification of this Agreement or any other
Loan Document shall be required of (i) any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(i), (ii) or (iii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for each Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, extension or renewal of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Each Borrower agrees to indemnify each Agent, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, other than losses, claims, damages,
liabilities and related costs and expenses arising from a release of Hazardous
Materials or Environmental Liability (except releases of Hazardous Materials or
Environmental Liabilities actually caused by any Borrower or any of its
Subsidiaries or any of their respective tenants, contractors or agents) to the
extent (and only to the extent) first occurring and first existing after title
to the relevant

 

98



--------------------------------------------------------------------------------

real property or facility is vested in any Agent or Lender or other party after
the completion of foreclosure proceedings or the granting of a deed-in-lieu of
foreclosure or similar transfer of title, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to any Agent under paragraph (a) or (b) of this Section (but without
affecting such Borrower’s obligations thereunder), each Lender severally agrees
to pay to the applicable Agent such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent in its capacity as such. For
purposes of the immediately preceding sentence, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Revolving Commitments at the time. To the extent that the
Borrower fails to pay any amount required to be paid by it to any Issuing Bank
under paragraph (a) or (b) of this Section (but without affecting the Borrower’s
obligations thereunder), each Revolving Lender severally agrees to pay to the
applicable Issuing Bank such Revolving Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Issuing Bank in its capacity as
such. For purposes of the immediately preceding sentence, a Revolving Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposures and unused Revolving Commitments at the time. The
obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)). If any action, suit or proceeding arising
from any of the foregoing is brought against any Lender, any Agent, any Issuing
Bank or other Person indemnified or intended to be indemnified pursuant to this
Section 9.03, the Borrowers, to the extent and in the manner directed by such
indemnified party, will resist and defend such action, suit or proceeding or
cause the same to be resisted and defended by counsel designated by the
Borrowers (which counsel shall be satisfactory to such Lender, such Agent, such
Issuing Bank or other Person indemnified or intended to be indemnified). If the
Borrowers shall fail to do any act or thing which they have covenanted to do
hereunder or any representation or warranty on the part of the Borrowers
contained in this Agreement shall be breached, any Lender, any Issuing Bank or
any Agent may (but shall not be obligated to) do the same or cause it to be done
or remedy any such breach, and may expend its funds for such purpose. Any and
all

 

99



--------------------------------------------------------------------------------

amounts so expended by any Lender, any Issuing Bank or any Agent shall be
repayable to it by the Borrowers immediately upon such Person’s demand therefor.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i) No Lender may assign all or any portion of its Commitment hereunder
prior to the Closing Date. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may, after the Closing Date has occurred, assign to
one or more assignees (other than any natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or LC Exposure and the Loans at the time owing to it) with the prior
consent (such consent not to be unreasonably withheld or delayed, it being
understood that the Borrowers may withhold their consent to an assignment to a
Lender that would, as of the effective date of such assignment, be entitled to
claim compensation under Section 2.14 which the assignor Lender would not be
entitled to claim as of that date) of:

(A) the Borrowers, the Swingline Lender and each Principal Issuing Bank;
provided that no consent of any Borrower shall be required for an assignment to
a Revolving Lender or to an Affiliate of a Revolving Lender having credit
ratings equal to or better than the credit ratings of such Revolving Lender, or,
if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; provided further that the
Borrowers shall be deemed to have consented to any such assignment unless they
object thereto by

 

100



--------------------------------------------------------------------------------

written notice to the Administrative Agent within ten Business Days after having
received noticed thereof; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall (1) be an integral multiple of $5,000,000 and
(2) not be less than $10,000,000 unless each of the Borrowers and the
Administrative Agent otherwise consent; provided that no such consent of any
Borrower shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing; and provided further that
simultaneous assignments in respect of a Lender and its Approved Funds shall be
aggregated for purposes of such requirement;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor
(provided that only one such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any Tax forms required
by Section 2.16(f).

For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

101



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Agent, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall, on behalf of the Borrowers, accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or LC Exposure and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender will continue to give
prompt

 

102



--------------------------------------------------------------------------------

attention to and process (including, if required, through discussions with
Participants) requests for waivers or amendments hereunder. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

103



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations at any time owing (although such
obligations may be unmatured) by such Lender or

 

104



--------------------------------------------------------------------------------

Issuing Bank or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations then due of any Borrower now or hereafter
existing under this Agreement. The applicable Lender or Issuing Bank shall
notify the Borrowers and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender, each Issuing Bank and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank and Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

105



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
or any other Loan Party and its obligations, (g) with the consent of the
Borrowers, (h) to any credit insurance provider relating to the Borrowers and
their Obligations or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than any Borrower. For the purposes of this Section,
“Information” means all information received from or on behalf of any Borrower
relating to any Borrower or its business, other than any such information that
is available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by any Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Judgment Currency. The specification of payment in dollars and in
New York City, New York, with respect to amounts payable to any Lender (or
permitted assignee or Participant), any Agent or any Issuing Bank hereunder and

 

106



--------------------------------------------------------------------------------

under the other Loan Documents is of the essence, and dollars shall be the
currency of account in all events. The payment obligations of a Borrower under
this Agreement or any other Loan Document shall not be discharged by an amount
paid by such Borrower in another currency or in another place, whether pursuant
to a judgment or otherwise, to the extent that the amount so paid on conversion
to dollars and transfer to New York City under normal banking procedures does
not yield the amount of dollars in New York City due hereunder. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in dollars into another currency (the “second currency”), the rate of
exchange which shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase dollars with the
second currency on the Business Day next preceding that on which such judgment
is rendered. The obligation of a Borrower in respect of any such sum due from
such Borrower to any Agent, any Issuing Bank or any Lender (or permitted
assignee or Participant) hereunder or under any other Loan Document (an
“entitled person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such entitled person of any sum adjudged to be
due hereunder or under any other Loan Document in the second currency such
entitled person may in accordance with normal banking procedures purchase in the
free market and transfer to New York City dollars with the amount of the second
currency so adjudged to be due; and each Borrower hereby agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such entitled
person against, and to pay such entitled person on demand, in dollars in New
York City, the difference between the sum originally due to such entitled person
from such Borrower in dollars and the amount of dollars so purchased and
transferred.

SECTION 9.14. Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower agrees to provide the Lenders,
upon request, with all documentation and other information required from time to
time to be obtained by the Lenders pursuant to applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

SECTION 9.15. No Fiduciary Relationship. The Borrowers, on behalf of themselves
and the Subsidiaries, agree that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

107



--------------------------------------------------------------------------------

SECTION 9.16. Release of Guarantees; Rejurisdictioning of PTFI. (a) A Subsidiary
Guarantor shall automatically be released from its obligations under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders (or such
greater number of Lenders as may be required under Section 9.02) shall have
consented to such transaction and the terms of such consent did not provide
otherwise. In connection with any release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to any Subsidiary
Guarantor, at such Subsidiary Guarantor’s expense, all documents that such
Subsidiary Guarantor shall reasonably request to evidence such termination or
release.

(b) Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.

(c) Notwithstanding any provision of any Loan Document to the contrary PTFI may
elect at any time to effect a transaction in which it will cease to be
domesticated under the laws of Delaware as a corporation and shall become solely
a limited liability company organized under the laws of the Republic of
Indonesia.

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrowers or on
their behalf and relating to the Borrowers, the Subsidiaries or their respective
businesses may include material non-public information concerning the Borrowers
and the Subsidiaries or their securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with the
procedures and applicable law, including Federal and state securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrowers and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

ARTICLE X

Co-Borrower Obligations

SECTION 10.01. Joint and Several Liability. (a) In consideration of the
establishment of the Commitments and the making of the Loans and issuance of the
Letters of Credit hereunder, and of the benefits to each of the Borrowers that
are anticipated to result therefrom, each of the Borrowers agrees that, subject
to paragraph

 

108



--------------------------------------------------------------------------------

(b) below, but notwithstanding any other provision contained herein or in any
other Loan Document, it will be a co-borrower hereunder and shall be fully
liable for all of the Obligations, both severally and jointly with the other
Borrowers. Accordingly, each Borrower irrevocably agrees with each Lender and
the Administrative Agent and their respective successors and assigns that such
Borrower will make prompt payment in full when due (whether at stated maturity,
by acceleration, by optional prepayment or otherwise) of the Obligations,
strictly in accordance with the terms thereof. Each of the Borrowers hereby
further agrees that if any Loan Party shall fail to pay in full when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Obligations, then the Borrowers will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by acceleration
or otherwise) in accordance with the terms of such extension or renewal. Upon
the delivery to the Administrative Agent by PXP of a joinder substantially in
the form of Exhibit F and other documents and opinions required by
Section 4.02(c), PXP will be a co-borrower hereunder and shall be fully liable
for all of the Obligations, both severally and jointly with the other Borrowers,
as if PXP had been a Borrower hereunder on the Effective Date.

(b) Notwithstanding paragraph (a) above or any other provision herein or in any
other Loan Document to the contrary, PTFI shall have no liability for any
Obligations other than the Specified PTFI Obligations. FCX hereby acknowledges
the foregoing limitation, and agrees that FCX shall be liable for all
Obligations, regardless of whether such Obligations are Specified PTFI
Obligations or otherwise. If at any time PTFI ceases to be eligible to effect a
Borrowing or request the issuance of Letters of Credit for its own account or
for the account of any of its subsidiaries pursuant to Section 10.02(h), FCX and
PTFI shall remain liable for the Specified PTFI Obligations then outstanding,
which shall be payable in accordance with the terms hereof.

SECTION 10.02. Obligations Unconditional. (a) The obligations of each of the
Borrowers under Section 10.01 hereof are absolute and unconditional irrespective
of the value, genuineness, validity, regularity or enforceability of the
obligations of any Borrower under this Agreement or any other Loan Document, or
any substitution, release or exchange of any other guarantee of or security for
any of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations
(subject, in the case of PTFI for so long as PTFI is a Subsidiary, to
Section 10.01(b) above) of the Borrowers hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the joint and several liability of any Borrower
hereunder:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

109



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or

(iii) the maturity of any of the Obligations shall be accelerated or delayed, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.

(b) Certain Waivers. Each of the Borrowers hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under this Agreement or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Obligations.

(c) Reinstatement. The obligations of each of the Borrowers under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Borrower in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

(d) Remedies. Each of the Borrowers agrees that, as between the Borrowers, in
their capacity as co-obligors with joint and several liability, and the Lenders,
the obligations of any Borrower under this Agreement may be declared to be
forthwith due and payable as provided in Article VII hereof (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Article VII) for purposes of Section 10.01 hereof notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
obligations from becoming automatically due and payable) as against any Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by such Borrower) shall forthwith become due and payable by the
other Borrowers, in their capacity as co-obligor, for purposes of such
Section 10.01.

(e) Continuing Obligation. Each of the agreements of the Borrowers in this
Article X is a continuing agreement and undertaking, and shall apply to all
Obligations whenever arising.

(f) Standstill. Upon payment by either of the Borrowers of any sums as provided
under Section 10.01, all rights, if any, of such paying Borrower against the
other Borrowers arising as a result thereof by way of subrogation or otherwise
shall in all respects be irrevocably waived prior to the indefeasible payment in
full in cash of all of the Obligations.

 

110



--------------------------------------------------------------------------------

(g) Borrower Resignation. PXP will cease to be a Borrower hereunder (and may
thereafter be released from its obligations as a Borrower under this Agreement)
(the “Co-Borrower Resignation”) at such time, if any, as (and only for such
periods as) PXP (i) no longer has any obligations in respect of (A) any PXP
Indenture Debt and any refinancing Indebtedness in respect thereof or (B) any
bank credit facility or other capital market indebtedness, in each case in an
amount in excess of $500,000,000 and (ii) no longer guarantees any obligations
of FCX in respect of (and is no longer a co-borrower under) the Term Loan
Agreement, the MMR Bridge Facility, the PXP Bridge Facility, the Senior Notes or
any Other Senior Debt, provided that for all purposes hereunder and under the
other Loan Documents such Co-Borrower Resignation shall only become effective on
the date that each of the following conditions has been met (the “Co-Borrower
Resignation Date”):

(i) FCX shall have delivered to the Administrative Agent a written notice of
such Co-Borrower Resignation at least 10 Business Days in advance of (but not
more than 30 days in advance of) the Co-Borrower Resignation Date, specifying
the intended Co-Borrower Resignation Date;

(ii) at the time of and after giving effect to such Co-Borrower Resignation, the
Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;

(iii) at the time of and after giving effect to such Co-Borrower Resignation,
(A) no Default or Event of Default shall have occurred and be continuing, and
(B) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
intended Co-Borrower Resignation Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(iv) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Co-Borrower Resignation Date,
certifying as to the matters specified in clauses (ii) and (iii) above and
setting forth reasonably detailed calculations demonstrating compliance with
clause (ii) above.

(h) Termination of Rights to Borrowings and Letters of Credit. Notwithstanding
anything herein to the contrary, PTFI shall not be eligible to effect a
Borrowing or request the issuance of Letters of Credit for its account or for
the account of any of its subsidiaries from and after the date upon which FCX
provides written notice to the Administrative Agent to such effect.

 

111



--------------------------------------------------------------------------------

ARTICLE XI

Subsidiary Guarantors

SECTION 11.01. Designation of Subsidiary Guarantors. FCX may designate any
Subsidiary (other than a Borrower and any Subsidiary that, at the time, is
already a Required Subsidiary Guarantor) as a Subsidiary Guarantor (a “Guarantor
Designation”), provided that, for purposes of Sections 6.01 and 6.02, such
Designation shall only become effective on the date that each of the following
conditions has been met (the “Guarantor Designation Date”):

(a) FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Designation at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Designation Date, specifying the
Subsidiary subject to the Guarantor Designation;

(b) at the time of and after giving effect to such Guarantor Designation on the
Guarantor Designation Date, the Borrowers shall be in pro forma compliance with
Sections 6.01 and 6.02;

(c) such Subsidiary shall have executed and delivered to the Administrative
Agent a Guarantee Agreement (or a supplement thereto), and such Guarantee
Agreement shall be in full force and effect;

(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Subsidiary, the
authorization of its execution of and performance of its obligations under the
applicable Guarantee Agreement, and any other legal matters relating to the
Guarantor Designation and reasonably requested by the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent;

(e) the Administrative Agent shall have received a favorable opinion (addressed
to the Agents, the Issuing Banks and the Lenders and dated the Guarantor
Designation Date) from each of (i) New York counsel and (ii) if reasonably
requested by the Administrative Agent (and in all cases where the applicable
Subsidiary is organized under the laws of a jurisdiction outside of the United
States of America), local counsel, and such opinions shall be reasonably
satisfactory to the Administrative Agent and cover such matters relating to the
Guarantor Designation as the Administrative Agent may reasonably request; and

(f) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Designation Date, certifying
as to the matters set forth in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.

SECTION 11.02. Optional Guarantor Terminations. FCX may elect to terminate any
Guarantee of the Obligations by any Subsidiary Guarantor (a “Guarantor

 

112



--------------------------------------------------------------------------------

Termination”), provided that, (i) no such Guarantor Termination shall be given
or take effect with respect to any Subsidiary that is at the time a Required
Subsidiary Guarantor, and (ii) for all purposes hereunder and under the other
Loan Documents, including under any Guarantee Agreement, such Guarantor
Termination shall only become effective on the date that each of the following
conditions has been met (the “Guarantor Termination Date”):

(a) FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Termination at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Termination Date, specifying (i) the
Subsidiary subject to such Guarantor Termination and (ii) the intended Guarantor
Termination Date;

(b) at the time of and after giving effect to such Guarantor Termination, the
Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;

(c) at the time of and after giving effect to such Guarantor Termination, (i) no
Default or Event of Default shall have occurred and be continuing, and (ii) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
intended Guarantor Termination Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(d) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Termination Date, certifying
as to the matters specified in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FREEPORT-MCMORAN COPPER & GOLD INC.,  

by

     

/s/ Kathleen L. Quirk

    Name:   Kathleen L. Quirk     Title:   Senior Vice President, Chief
Financial Officer and Treasurer PT FREEPORT INDONESIA,  

by

     

/s/ Robert R. Boyce

    Name:   Robert R. Boyce     Title:   Treasurer

[FREEPORT-MCMORAN COPPER & GOLD INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, and Issuing
Bank,  

by

     

/s/ Peter S. Predun

    Name: Peter S. Predun     Title:   Executive Director

[FREEPORT-MCMORAN COPPER & GOLD INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent,

 

by

     

/s/ James K. G. Campbell

    Name: James K. G. Campbell     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Bank of America, N.A.  

by

     

/s/ James K. G. Campbell

    Name: James K. G. Campbell     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT BNP Paribas  

by

     

/s/ Renaud-Franck Falce

    Name: Renaud-Franck Falce     Title:   Managing Director

For any Lender requiring a second signature line:

 

by

     

/s/ Nicole Mitchell

    Name: Nicole Mitchell     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Standard Chartered Bank  

by

     

/s/ James H. Ramage

    Name: James H. Ramage     Title:   Managing Director

For any Lender requiring a second signature line:

 

by

     

/s/ Robert K. Reddington

    Name: Robert K. Reddington    

Title:   Credit Documentation

            Manager, Credit

            Documentation Unit,

            WB Legal-Americas



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Citibank, N.A.  

by

     

/s/ Raymond G. Dunning

    Name: Raymond G. Dunning     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT HSBC Bank USA, National Association  

by

     

/s/ Alexandra Barrows

    Name: Alexandra Barrows     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Mizuho Corporate Bank, Ltd.  

by

     

/s/ Leon Mo

    Name: Leon Mo     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Sumitomo Mitsui Banking Corporation  

by

     

/s/ Shuji Yabe

    Name: Shuji Yabe     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT The Bank of Nova Scotia  

by

     

/s/ Michael Eddy

    Name: Michael Eddy     Title:   Managing Director

For any Lender requiring a second signature line:

 

by

     

/s/ Ian Stephenson

    Name: Ian Stephenson     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT The Bank of Tokyo-Mitsubishi UFJ, Ltd.  

by

     

/s/ Christine Howatt

    Name: Christine Howatt     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Bank of Montreal, Chicago Branch  

by

     

/s/ Yacouba Kane

    Name: Yacouba Kane     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Sovereign Bank, N.A.  

by

     

/s/ William Maag

    Name: William Maag     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Goldman Sachs Bank USA  

by

     

/s/ Mark Walton

    Name: Mark Walton     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Morgan Stanley Bank, N.A.  

by

     

/s/ Kelly Chin

    Name: Kelly Chin     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Agricultural Bank of China, Ltd., New York Branch  

by

     

/s/ Zhang, JiJun

    Name: Zhang, JiJun     Title:   Deputy General Mananger



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Canadian Imperial Bank of Commerce, NY Agency  

by

     

/s/ Dominic Sorresso

    Name: Dominic Sorresso     Title:   Authorized Signatory

For any Lender requiring a second signature line:

 

by

     

/s/ Eoin Roche

    Name: Eoin Roche     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Compass Bank  

by

     

/s/ Susana Campuzano

    Name: Susana Campuzano     Title:   Sr. Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Deutsche Bank AG New York Branch  

by

     

/s/ Philippe Sandmeier

    Name: Philippe Sandmeier     Title:   Managing Director

For any Lender requiring a second signature line:

 

by

     

/s/ Virginia Cosenza

    Name: Virginia Cosenza     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Royal Bank of Canada  

by

     

/s/ Stam Fountoulakis

    Name: Stam Fountoulakis     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT The Toronto-Dominion Bank, New York Branch  

by

     

/s/ Robyn Zeller

    Name: Robyn Zeller     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT

U.S. Bank National Association

 

by

     

/s/ Richard J. Ameny, Jr.

    Name: Richard J. Ameny, Jr.     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Wells Fargo Bank, N.A.  

by

     

/s/ Adrienne Luzzi

    Name: Adrienne Luzzi     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT The Northern Trust Company  

by

     

/s/ John Lascody

    Name: John Lascody     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Industrial and Commercial Bank of China Limited, New York Branch  

by

     

/s/ Qing Hong

    Name: Mr. Qing Hong     Title:   Deputy General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT DBS Bank Ltd., Los Angeles Agency  

by

     

/s/ Aik Lim Kok

    Name: Aik Lim Kok     Title:   Assistant General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Bank of China, New York  

by

     

/s/ Haifeng Xu

    Name: Haifeng Xu     Title:   Executive Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Bank of Communications Co., Ltd., New York Branch  

by

     

/s/ Shelley He

    Name: Shelley He     Title:   Deputy General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Capital One National Association  

by

     

/s/ Nancy G. Moragas

    Name: Nancy G. Moragas     Title:   SVP



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT Natixis, New York Branch  

by

     

/s/ Michael Peist

    Name: Michael Peist     Title:   Managing Director

For any Lender requiring a second signature line:

 

by

     

/s/ Carla Gray

    Name: Carla Gray     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT UBS Loan Finance LLC  

by

     

/s/ Lana Gifas

    Name: Lana Gifas     Title:   Director

For any Lender requiring a second signature line:

 

by

     

/s/ Kenneth Chin

    Name: Kenneth Chin     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT National Bank of Kuwait, S.A.K., Grand Cayman Branch  

by

     

/s/ Michael McHugh

    Name: Mr. Michael McHugh     Title:   Executive Manager

For any Lender requiring a second signature line:

 

by

     

/s/ Arlette Kittaneh

    Name: Ms. Arlette Kittaneh     Title:   Executive Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT UMB Bank, n.a.  

by

     

/s/ David A. Proffitt

    Name: David A. Proffitt     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT The China Construction Bank Corporation New York Branch  

by

     

/s/ Wei “Walter” Li

    Name: Wei “Walter” Li     Title:   General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. REVOLVING CREDIT
AGREEMENT P.T. Bank Negara Indonesia (Persero) Tbk.  

by

     

/s/ Yudayat Mohammad

    Name: Yudayat Mohammad     Title:   General Manager

For any Lender requiring a second signature line:

 

by

     

/s/ Jerry Phillips

    Name: Jerry Phillips     Title:   Credit Manager